Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 1 of 75 PageID #: 941



                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


 LUBY’S FUDDRUCKERS                                  §
 RESTAURANTS, LLC                                    §
                                                     §
        Plaintiff                                    §
                                                     §
 v.                                                  §
                                                     §
 VISA INC., VISA U.S.A, INC.,                        §
 VISA INTERNATIONAL SERVICE                          §
 ASSOCIATION, MASTERCARD                             §
 INCORPORATED, MASTERCARD                            §
 INTERNATIONAL INCORPORATED,                         §      CASE NO. 17-CV-04555-MKB-JO
 BA MERCHANT SERVICES LLC,                           §
 BANK OF AMERICA CORPORATION,                        §
 BARCLAYS BANK OF DELAWARE,                          §
 CAPITAL ONE, N.A., CAPITAL                          §
 ONE BANK (USA), N.A., CAPITAL ONE                   §
 FINANCIAL CORPORATION,                              §
 CHASE BANK USA, N.A.,                               §
 JPMORGAN CHASE BANK, N.A.,                          §
 JPMORGAN CHASE & CO.,                               §
 CITIBANK, N.A., CITIGROUP, INC.,                    §
 FIFTH THIRD BANCORP,                                §
 FIRST NATIONAL BANK OF OMAHA,                       §
 HSBC FINANCE CORPORATION,                           §
 HSBC NORTH AMERICA HOLDINGS,                        §
 INC., PNC FINANCIAL SERVICES                        §
 GROUP, INC., SUNTRUST BANKS, INC.,                  §
 SUNTRUST BANK, TEXAS                                §
 INDEPENDENT BANCSHARES, INC.,                       §
 WELLS FARGO & COMPANY, AND                          §
 WELLS FARGO MERCHANT                                §
 SERVICES, LLC                                       §
                                                     §
        Defendants                                   §

                     PLAINTIFF’S SECOND AMENDED COMPLAINT

        Plaintiff Luby’s Fuddruckers Restaurants, LLC f/k/a Luby’s Restaurants LP (“Plaintiff”)

 complains of Visa, Inc., Visa U.S.A., Inc., Visa International Service Association (collectively,

 “Visa”), MasterCard Incorporated, MasterCard International Incorporated (collectively,
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 2 of 75 PageID #: 942



 “MasterCard”) (Visa and MasterCard collectively referred to as the “Networks”), BA Merchant

 Services LLC (f/k/a National Processing, Inc.), Bank of America Corporation, Barclays Bank of

 Delaware, Capital One, N.A., Capital One Bank (USA), N.A., Capital One Financial

 Corporation, Chase Bank USA, N.A., JPMorgan Chase Bank, N.A., JPMorgan Chase & Co.,

 Citibank N.A., Citigroup, Inc., Fifth Third Bancorp, First National Bank of Omaha, HSBC

 Finance Corporation, HSBC North America Holdings, Inc., PNC Financial Services Group, Inc.,

 SunTrust Banks, Inc., SunTrust Bank, Texas Independent Bancshares, Inc., Wells Fargo &

 Company, and Wells Fargo Merchant Services, LLC (collectively, “Bank Defendants”) (all

 collectively, “Defendants”) 1 as follows:

                     INTRODUCTION AND NATURE OF THE ACTION

        1.      The Defendants have conspired, combined, and made agreements to restrain

 trade. Visa and MasterCard manage, coordinate, and govern a combination with member banks,

 including the Bank Defendants, in restraint of trade within the meaning of the Sherman Antitrust

 Act and the Texas Free Enterprise and Antitrust Act of 1983. The Bank Defendants are (and their

 predecessors were) members of both the Visa and MasterCard networks, and as such issue both

 Visa-branded and MasterCard-branded credit and debit cards. The Bank Defendants are

 independently owned and managed banks and financial institutions that issue credit and debit

 cards to consumers, but they have agreed to abide by the rules of Visa and MasterCard that

 forbid the Bank Defendants’ competing for merchant acceptance of the credit and debit cards

 they issue.




 1
  The Defendants have various predecessors whose liabilities they have assumed. The allegations
 against such Defendants in this Petition include the activities of such predecessors where
 applicable.
                                                2
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 3 of 75 PageID #: 943



        2.      The Bank Defendants issue two main categories of payment cards: credit cards

 and debit cards. Credit cards are payment cards that allow consumers to make purchases on

 credit and include charge cards that the full balance to be paid upon receipt of the billing

 statement. Debit cards, on the other hand, function more like checks and either draw quickly

 from a consumer’s demand account or are prepaid.

        3.      The Bank Defendants earn income on credit cards through fees and charges to the

 cardholder, interest charges on the amount of credit being extended, and from fees and penalties

 for late payment on card balances. Banks earn income on debit cards through the opportunity to

 use the funds on deposit in the related accounts and on various fees associated with those

 accounts. The Bank Defendants also earn income on credit and debit cards through the

 interchange fees paid by merchants. Interchange fees are imposed on merchants by Visa and

 MasterCard for the privilege of accepting a credit or debit card as a means of payment, and such

 fees are paid directly by merchants to the bank that issued the card used as a form of payment.

 The profitability to issuing banks of credit and debit cards directly increases with the size and

 frequency of transactions in which the cards they have issued are used.

        4.      The Bank Defendants compete with one another to issue cards to consumers

 (sometimes referred to hereafter as “cardholders”) who use those cards to purchase goods and

 services from merchants. For example, issuing banks offer cards with various combinations of

 interest rates, annual fees, cash back rewards, points, and other features to compete for

 cardholders and to induce cardholders to use their cards. The member banks, including the Bank

 Defendants, do not, however, compete with each other for preferential acceptance by merchants

 at the point of sale as they should. Competition for such preferential treatment would have

 resulted in lower prices for both merchants and cardholders, including by giving discounts or



                                                 3
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 4 of 75 PageID #: 944



 other benefits to preferred cardholders at the point of sale. Such competition would also enhance

 the value of these cards to cardholders by stimulating innovation and providing more choices.

        5.       Visa and MasterCard have adopted nearly identical rules, which are agreed to by

 their member banks, including the Bank Defendants, and which are imposed on merchants that

 accept cards issued by those banks. These rules, or Competitive Restraints, eliminate competition

 among the member issuing banks for merchant acceptance of credit and debit cards. Nearly all

 card issuers in the United States are members of Visa and MasterCard, and as a consequence of

 their agreeing to rules that preclude them from independently competing for merchant

 acceptance, Visa and MasterCard and their members have obtained and maintained market

 power in the markets for merchant acceptance of credit and debit cards in the United States, and

 alternatively, in the markets for merchant acceptance and cardholder issuance of credit and debit

 cards in the United States. The exercise of this market power has enabled the Defendants to force

 merchants to pay excessive interchange and network fees. In this manner, the Defendants have

 unlawfully restrained and continue to unlawfully restrain competition in the credit card and debit

 card markets.

        6.       The principal rules that constitute the Competitive Restraints are the Honor All

 Cards Rules, the All Outlets Rules, the No Discount Rules, and the No Surcharge Rules. These

 rules, individually and in combination, have (a) denied merchants the benefits of competition as

 to the terms, including a fee (if any), for the acceptance of cards of particular issuing banks and

 (b) preclude card issuers from competing for merchant acceptance of their cards. As a

 consequence, the setting of “default” interchange fees effectively fixes the price of acceptance at

 artificially high levels. Plaintiff has paid and continues to pay significantly higher costs to accept




                                                   4
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 5 of 75 PageID #: 945



 Visa-branded and MasterCard-branded credit and debit cards in payment for their sales than they

 would if the banks issuing such cards competed for merchant acceptance.

        7.      Because of their participation in the Competitive Restraints through their

 membership in Visa and MasterCard, the Bank Defendants do not compete for transaction

 volume by independently competing for merchant acceptance of the cards they issue.

        8.      While Visa and MasterCard nominally refer to their interchange fee schedules as

 setting “default” amounts, suggesting it is possible for issuing banks and merchants to bargain

 for different interchange rates, the Competitive Restraints prevent such bargained agreements.

 By setting and enforcing artificially high interchange fees applicable to all merchants that accept

 cards issued by their members, Visa and MasterCard act as agents of the Bank Defendants for

 the purposes of exercising the market power gained by their combinations.

        9.      If freed of the imposition of “default” interchange fees and the Competitive

 Restraints, issuing banks and merchants would operate in competitive markets, and merchants

 would benefit from such competition through lower interchange fees. Collectively set

 interchange fees do not protect merchants such as Plaintiff or cardholders, but rather allow

 issuing banks, such as the Bank Defendants, to charge interchange fees far in excess of their

 costs. In competitive markets, interchange fees would move to competitive levels, and the

 interchange fees paid by Plaintiff would be substantially below the amounts it has paid since

 January 1, 2004 if the fee would have been charged at all. And if merchants had the ability to

 use competitive strategies with respect to their acceptance of the cards of individual issuers, they

 would induce competition among issuing banks that would lead to far lower interchange fees.

 The resulting lack of competition for preferential treatment by merchants at the point of sale also

 increases costs, stifles innovation, limits choices, and reduces value for cardholders. The



                                                  5
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 6 of 75 PageID #: 946



 Competitive Restraints have thus harmed both merchants, who pay supracompetitive interchange

 fees, and cardholders, who both pay higher prices and receive card services of diminished quality

 and choice.

        10.    The Visa Defendants’ and MasterCard Defendants’ agreements not to compete

 and price-fixing schemes are naked restraints of trade and per se violations of the Sherman

 Antitrust Act and the Texas Free Enterprise and Antitrust Act.

        11.    Even if the Visa Defendants’ and MasterCard Defendants’ conduct is analyzed

 under the rule of reason, the substantial harm to competition caused by the cartels violates the

 Sherman Antitrust Act and the Texas Free Enterprise Act as an unreasonable restraint of trade.

 None of Defendants’ anticompetitive rules and practices is reasonably necessary for the

 functioning of the credit and debit card networks. Any benefits that Defendants claim are

 achieved by these restraints of trade can be accomplished by means that are less destructive and

 harmful to competition. Even if Defendants’ restraints have any procompetitive benefit, their

 anticompetitive effects—massive overcharges to merchants and their customers, higher prices

 and card services of diminished quality and choice for cardholders, and maintenance of

 substantial market power—vastly outweigh any such benefit.

        12.    The anticompetitive harm to merchants and consumers from Defendants’ price

 fixing and other anticompetitive conduct has been staggering. During the Damages Period,

 Defendants imposed interchange fees estimated at more than $450 billion on merchants in the

 United States. Defendants’ anticompetitive conduct has also injured competition in the credit and

 debit card markets by depriving market participants of lower prices as well as innovative new

 payment options and cost-saving approaches (e.g., to reduce fraud) that would have substantially

 benefitted U.S. merchants and consumers.



                                                 6
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 7 of 75 PageID #: 947



        13.     Plaintiff has paid tens of millions of dollars in credit and debit interchange fees to

 issuing banks that are members of Visa and MasterCard since 2004. Interchange fees are one of

 Plaintiff’s largest operating expense items. Elimination of the Competitive Restraints and

 restoration of competitive markets for merchant acceptance of credit cards and debit cards would

 substantially reduce interchange fees, allowing Plaintiff to operate more efficiently and at lower

 costs, to its benefit and the benefit of its customers, including cardholders. Plaintiff operates in

 an intensely competitive market and would use the savings from a reduction in its interchange

 fee costs to increase their competitiveness by enhancing the value its customers and cardholders

 receive.

                                          DEFINITIONS

        14.     For purposes of this Complaint, the following definitions apply.

                a.      “Acquiring bank” or “Acquirer” means a member of Visa and/or
                        MasterCard that acquires payment transactions from merchants and acts as
                        a liaison between the merchant, the issuing bank, and the Payment-Card
                        Network to assist in processing the payment transaction. Visa and
                        MasterCard rules require that an acquiring bank be a party to every
                        merchant contract. In a typical payment transaction, when a customer
                        presents a Visa or MasterCard card for payment, the merchant relays the
                        transaction information to the acquiring bank. The acquiring bank then
                        contacts the issuing bank via the network for authorization based on
                        available credit or funds.

                b.      “Credit cards” are payment cards enabling the cardholder to purchase
                        goods or services from any merchant that has an agreement to accept such
                        cards. The credit cards at issue here are general purpose payment cards, as
                        distinguished from private label cards, which can only be used at a single
                        merchant. Payment to a merchant for the goods or services purchased
                        using a credit card is made by the issuing bank of the card on behalf of the
                        cardholder, with repayment by the cardholder subject to an agreement
                        between the issuing bank and the cardholder. Credit cards enable a
                        cardholder to obtain goods or services from a merchant on credit provided
                        by the card issuer. Credit card issuers compete for consumers by offering a
                        variety of terms and types of cards, which vary by level of rewards, that
                        are intended to induce consumers to use their cards. Cards with a higher
                        level of rewards are often referred to as “premium” cards and carry higher


                                                  7
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 8 of 75 PageID #: 948



                        interchange fees, though they afford no additional benefits to merchants.
                        Credit cards include charge cards, which allow the cardholder to obtain
                        goods or services on credit but require payment in full on a regular basis.

                c.      “Debit cards” are payment cards that allow holders of accounts at the
                        issuing bank to pay for goods or services or to obtain cash by directly
                        accessing their accounts. They also include pre-paid cards, which require
                        prepayment of the amount that can be drawn by the user of the card. There
                        are two methods of authenticating debit cards. PIN debit cards require the
                        cardholder to enter a four-digit personal identification number (PIN) to
                        authenticate the cardholder. Signature debit cards usually require the
                        cardholder’s signature at the time of the transaction. In the past, some PIN
                        debit cards did not carry interchange fees or were subject to reverse
                        interchange fees — meaning the merchant received a fee for card
                        acceptance. Signature debit cards generally carry higher interchange fees,
                        some of which equal the interchange fees charged for credit card
                        transactions.

                d.      “Interchange fee” is the fee that issuing banks are paid by merchants when
                        they accept a credit card or debit card issued by a member of the Visa or
                        MasterCard combinations. Interchange fees are deducted by an issuing
                        bank from the funds owed to a merchant prior to the settlement of a Visa
                        or MasterCard credit card or debit card transaction.

                e.      “Issuing bank” or “Issuer” means a member of Visa and/or MasterCard
                        that issues Visa and/or MasterCard branded payment cards to consumers
                        for their use as payment systems.

                                           THE PARTIES

        15.     Plaintiff’s principal place of business is in Houston, Texas. Plaintiff operates in

 the restaurant industry under several brands including Luby’s Cafeteria, Fuddruckers, Luby’s

 Culinary Contract Services, Cheeseburger in Paradise, Bob Luby’s Seafood, Luby’s and Koo

 Koo Roo Chicken Bistro. Plaintiff was formerly known as Luby’s Restaurants LP and acquired

 Fuddruckers in 2010. Plaintiff’s revenue for fiscal year 2016 exceeded $400 million. Plaintiff

 accepts both Visa and MasterCard debit and credit cards for payment. Accordingly, Plaintiff has

 been forced to pay Defendants’ supracompetitive interchange fees and to abide by Defendants’

 Competitive Restraints. Plaintiff, therefore, has been injured in its business or property as a result



                                                   8
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 9 of 75 PageID #: 949



 of the unlawful conduct alleged herein. Plaintiff seeks to recover damages incurred as a result of

 the conduct detailed in this Complaint on behalf of itself and on behalf of its franchised stores

 that have assigned their claims to Plaintiff: Cafe Venture Company, Daltex Restaurant Mgmt.,

 Inc., MCM Restaurants LLC, and MCM Restaurants Del Rio LLC.

        16.     Plaintiff has been a class member of the proposed class action captioned: In re

 Payment Card Interchange Fee and Merchant Discount Antitrust Litigation, Case No. 1:05-md-

 01720-JGJO, United States District Court for the Eastern District of New York. That class action

 is still pending and no deadline for opting out of the class action bars this action.

        17.     Until the corporate restructuring and initial public offering described below,

 Defendant Visa International Service Association was a non-stock Delaware corporation with its

 principal place of business in Foster City, California. Defendant Visa U.S.A., Inc. was a group

 member of Visa International Service Association and was also a non-stock Delaware

 corporation. Visa U.S.A., Inc. had its principal place of business in San Francisco, California.

 Visa U.S.A., Inc.’s members were the financial institutions acting as issuing banks and acquiring

 banks in the Visa system.

        18.     Defendant Visa Inc. is a Delaware corporation with its principal place of business

 in San Francisco, California. Defendant Visa Inc. was created through a corporate reorganization

 in or around October 2007. Visa U.S.A. Inc.’s member banks were the initial shareholders of

 Visa, Inc.

        19.     Defendants Visa Inc., Visa U.S.A., Inc., and Visa International Service

 Association are referred to collectively as “Visa” in this Complaint. The Visa entities may be

 served with process through their registered agent, Corporation Services Company, 211 E. 7th

 Street, Suite 620, Austin, Texas 78701.



                                                   9
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 10 of 75 PageID #: 950



          20.    Defendant MasterCard Incorporated was incorporated as a Delaware stock

 corporation in May 2001. Its principal place of business is in Purchase, New York.

          21.    Defendant MasterCard International Incorporated was formed in November 1966

 as a Delaware membership corporation whose principal or affiliate members were its financial

 institution issuing banks and acquiring banks. Prior to the initial public offering described below,

 MasterCard International Incorporated was the principal operating subsidiary of MasterCard

 Incorporated.

          22.    Defendants MasterCard Incorporated and MasterCard International Incorporated

 are collectively referred to as “MasterCard” in this Complaint. MasterCard Incorporated may be

 served with process upon its General Counsel and Chief Franchise Officer, Tim Murphy, at 2000

 Purchase Street, Purchase, NY 10577 and MasterCard International Incorporated may be served

 with process through its registered agent, CT Corporation System, 350 N. St. Paul Street, Suite

 2900, Dallas, Texas 75201.

          23.    Defendant BA Merchant Services LLC (f/k/a National Processing, Inc.) is an

 Ohio corporation with its principal place of business in Louisville, Kentucky, and is a wholly

 owned subsidiary of Defendant Bank of America, N.A., which in turn is a wholly owned

 subsidiary of NB Holdings, which in turn is wholly owned by Defendant Bank of America

 Corporation, a Delaware corporation with its principal place of business in Charlotte, North

 Carolina. Defendant BA Merchant Services LLC (f/k/a National Processing, Inc.) and Bank of

 America Corporation are collectively referred to as “Bank of America.” Defendants BA

 Merchant Services LLC, and Bank of America Corporation may be served with process through

 their registered agent, CT Corporation System, 350 N. St. Paul Street, Suite 2900, Dallas, Texas

 75201.



                                                 10
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 11 of 75 PageID #: 951



        24.     Bank of America is a member of both Visa and MasterCard. Between 2000 and

 2005 it was represented on the Visa U.S.A. Board of Directors. It is an Issuing Bank that,

 throughout this judicial district, issues Payment Cards to individuals and businesses. It is also an

 Acquiring Bank that provides card acceptance services to merchants. It is currently and/or has

 been represented on the Visa Board of Directors. It has had actual knowledge of, and has

 knowingly participated in, the conspiracies alleged in this Complaint.

        25.     MBNA America Bank, N.A. (“MBNA”) was a Delaware corporation with its

 principal place of business in Wilmington, Delaware and a wholly-owned subsidiary of MBNA

 Corporation, a Maryland corporation with its principal place of business in Wilmington,

 Delaware.

        26.     MBNA was a member of both Visa and MasterCard. Between 2000 and 2006 it

 was represented on the MasterCard Board of Directors for the U.S. Regions. It was an Issuing

 Bank that issued general purpose payment cards to individuals and businesses. It was represented

 on the Board of Directors of MasterCard. It has had actual knowledge of, and knowingly

 participated in, the conspiracies alleged in this Complaint.

        27.     On January 1, 2006, Defendant Bank of America Corporation acquired 100

 percent of the stock of MBNA and assumed its liabilities.

        28.     Defendant Barclays Bank of Delaware is a Delaware corporation with its

 principal place of business in Wilmington, Delaware. Defendant Barclays Bank of Delaware is

 also liable for the wrongful conduct of Juniper Bank before Juniper Bank changed its name to

 Barclays Bank of Delaware in 2006. Barclays Bank Delaware and Juniper Bank are collectively

 referred to herein as “Barclays.” Barclays may be served with process upon its General Counsel




                                                  11
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 12 of 75 PageID #: 952



 and Chief Administrative Officer, Clinton Walker, at their corporate headquarters located at 100

 S. West Street, Wilmington, DE 19801.

        29.     Barclays is currently a member of both Visa and MasterCard and issues credit

 cards through its Barclaycard division. Barclays has had actual knowledge of, and has knowingly

 participated in, the conspiracies alleged in this Complaint.

        30.     Defendants Capital One, N.A. and Capital One Bank, (USA), N.A. are national

 banks with principal places of business in McLean, Virginia. They are wholly-owned

 subsidiaries of Defendant Capital One Financial Corporation, a Delaware corporation with its

 principal place of business in McLean, Virginia. Defendants Capital One, N.A., Capital One

 Bank, (USA), N.A., and Capital One Financial Corporation are collectively referred to as

 “Capital One.” On July 1, 2007, Capital One F.S.B. merged into Defendant Capital One, N.A.

 and ceased to exist as a distinct legal entity. Capital One, N.A. thereby assumed the liabilities of

 Capital One F.S.B. Defendants Capital One, N.A., Capital One Bank, (USA), N.A., and Capital

 One Financial Corporation may be served with process upon their General Counsel, Matt

 Cooper, at 1680 Capital One Drive, McLean, VA 22102.

        31.     Capital One is a member of both Visa and MasterCard. Between 2000 and 2006,

 it was represented on the MasterCard Board of Directors. It is an Issuing Bank that issues

 Payment Cards to individuals and businesses. It is also an Acquiring Bank that provides card-

 acceptance services to merchants. It has had actual knowledge of, and has knowingly

 participated in, the conspiracies alleged in this Complaint.

        32.     Defendant Chase Bank USA, N.A., is a New York bank with its principal place of

 business in New York, New York. It is the successor to Chase Manhattan Bank USA, N.A. and

 is a wholly owned subsidiary of Defendant JPMorgan Chase & Co., a Delaware corporation with



                                                  12
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 13 of 75 PageID #: 953



 its principal place of business in New York, New York. Defendant JPMorgan Chase Bank, N.A.

 is a nationally chartered bank operating under the laws of Ohio with its primary place of business

 in Columbus, Ohio. Defendants Chase Bank USA, N.A., JPMorgan Chase Bank, N.A., and

 JPMorgan Chase & Co. are collectively referred to herein as “Chase.” The Chase Defendants

 may be served with process through CT Corporation System, 350 N. St. Paul Street, Suite 2900,

 Dallas, Texas 75201.

        33.     Chase is a member of both Visa and MasterCard. It is an Issuing Bank that issues

 Payment Cards to individuals and businesses. Between 2000 and 2003, Chase was represented

 on the MasterCard Board of Directors for the United States. Between 2003 and 2006, it was

 represented on the Visa U.S.A. Board of Directors. Chase is currently represented on the Board

 of Directors of Defendant Visa, Inc. Moreover, a longstanding Chase senior executive, Charles

 Scharf, has been installed as the CEO of Visa Inc., and another former Chase executive, Ryan

 McInerney, has been hired as President of Visa Inc.

        34.     In July, 2004, Chase acquired Bank One Corporation and Bank One Delaware,

 N.A., which also had acted as an Issuing Bank and an Acquiring Bank, and assumed their

 liabilities. Before the acquisition, Bank One Corporation had actual knowledge of and knowingly

 participated in the conspiracies alleged in this Complaint. From at least 2000 until its acquisition

 by Chase, Bank One was represented on the Visa U.S.A. Board of Directors.

        35.     Washington Mutual Bank and Washington Mutual, Inc. were Washington

 corporations with their principal places of business in Seattle, Washington. On October 3, 2005,

 Washington Mutual, Inc. completed its acquisition of Defendant Providian National Bank. From

 that date forward, Washington Mutual, Inc. and Providian National Bank are collectively

 referred to as “Washington Mutual.” Between 2002 and 2005 Providian was represented on the



                                                 13
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 14 of 75 PageID #: 954



 Visa U.S.A. Board of Directors. From 2005 to 2006 Washington Mutual was represented on the

 Visa U.S.A. Board of Directors.

        36.     Through its acquisition of Providian National Bank, Washington Mutual was an

 Issuing Bank that issued general purpose payment cards to individuals and businesses. It has had

 actual knowledge of, and has knowingly participated in, the conspiracies alleged in this

 Complaint.

        37.     On September 25, 2008, the Office of Thrift Supervision placed Washington

 Mutual Bank into receivership, with the FDIC as receiver. The deposits, assets, and certain

 liabilities of Washington Mutual Bank, including those alleged here, were then immediately

 acquired by Defendant JP Morgan Chase & Co. On September 26, 2008, Defendant Washington

 Mutual, Inc. filed for bankruptcy in the District of Delaware.

        38.     Defendant Providian National Bank, a national banking association with its

 principal place of business in Tilton, New Hampshire, was a wholly-owned subsidiary of

 Defendant Providian Financial Corporation, a Delaware corporation with its principal place of

 business in San Francisco, California. On October 1, 2005, Defendant Providian National Bank

 was acquired by Washington Mutual and was renamed Washington Mutual Card Services, Inc.

 Washington Mutual Card Services, Inc. is a Delaware corporation with its principal place of

 business in San Francisco, California.

        39.     Providian was a member of both Visa and MasterCard. It was an Issuing Bank

 that issued general purpose payment cards to individuals and businesses. It has had actual

 knowledge of, and has knowingly participated in, the conspiracies alleged in this Complaint.

        40.     JP Morgan Chase Bank, NA acquired the credit card operations and receivables of

 Washington Mutual Bank from the FDIC on September 25, 2008. By acquiring these assets,



                                                 14
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 15 of 75 PageID #: 955



 JPMorgan Chase Bank, N.A. became the successor in interest to Washington Mutual and

 Providian’s liabilities that are associated with this litigation.

         41.     Defendant Citibank N.A., is a bank with its principal place of business in New

 York, New York, and is a subsidiary of Defendant Citigroup, Inc., a Delaware corporation with

 its principal place of business in New York, New York. Citicorp merged into Defendant

 Citigroup, Inc., on August 1, 2005. Defendants Citibank N.A. and Citigroup, Inc. are collectively

 referred to herein as “Citigroup.” Citibank N.A. may be served with process upon its General

 Counsel, Rohan Weerasinghe, at 399 Park Avenue, 2nd Floor, New York, NY 10022 and

 Citigroup, Inc. may be served with process through its registered agent, CT Corporation System,

 350 N. St. Paul Street, Dallas, Texas 75201.

         42.     Citigroup is a member of both Visa and MasterCard. It is an Issuing Bank that

 issues general purpose payment cards to individuals and businesses. It is also an Acquiring Bank

 that provides card-acceptance services to merchants. It has been and remains represented on the

 MasterCard. Board of Directors. It has had actual knowledge of, and has knowingly participated

 in, the conspiracies alleged in this Complaint.

         43.     Citibank (South Dakota), N.A. was a South Dakota bank with its principal place

 of business in Sioux Falls, South Dakota. It was identified in Citigroup’s 2007 10-K filing as

 Citigroup’s “primary banking entity responsible for U.S. credit card activities.” Until 2006,

 Defendant Citibank (South Dakota), N.A. was a direct subsidiary of Citibank, N.A. In 2006

 Defendant Citibank, N.A. transferred its investment in Defendant Citibank (South Dakota), N.A.

 to Defendant Citigroup, Inc. Citibank (South Dakota), N.A., with its attendant liabilities, merged

 into Citibank, N.A. in 2011.




                                                    15
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 16 of 75 PageID #: 956



        44.     Defendants Fifth Third Bancorp (“Fifth Third”) is an Ohio corporation with its

 principal place of business in Cincinnati, Ohio. Fifth Third may be served with process through

 Corporation Services Company at 211 E. 7th Street, Suite 620, Austin, Texas 78701.

        45.     Fifth Third is a member of both Visa and MasterCard. It is an Issuing Bank that

 issues Payment Cards to individuals and businesses. From at least 2005 to 2006, Fifth Third was

 represented on the MasterCard Board of Directors. It is also an Acquiring Bank that, throughout

 this judicial district, provides card-acceptance services to merchants. It has had actual knowledge

 of, and has knowingly participated in, the conspiracies alleged in this Complaint.

        46.     Defendant First National Bank of Omaha is a subsidiary of First National Bank of

 Nebraska, which is a Nebraska corporation with its principal place of business in Omaha,

 Nebraska. First National Bank of Omaha may be served with process through its registered

 agent, CT Corporation System, 350 N. St. Paul Street, Suite 2900, Dallas, Texas 75201.

        47.     First National Bank of Omaha is a member of both Visa and MasterCard.

 Between 2000 and 2006, First National Bank of Omaha or First National Bank of Nebraska was

 represented on the Visa Board of Directors. It is an Issuing Bank that issues Payment Cards to

 individuals and businesses. It is also an Acquiring Bank that provides card-acceptance services to

 merchants. It has had actual knowledge of, and has knowingly participated in, the conspiracies

 alleged in this Complaint.

        48.     Defendants HSBC Finance Corporation and HSBC North America Holdings, Inc.

 (“HSBC”) are Delaware corporations with their principal place of business in Mettawa, Illinois.

 HSBC Finance Corporation may be served with process through its registered agent CT

 Corporation System, 350 N. St. Paul Street, Suite 2900, Dallas, Texas 75201 and HSBC North




                                                 16
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 17 of 75 PageID #: 957



 America Holdings, Inc. by be served through its Senior Executive Vice President and General

 Counsel, Mark Steffensen at 452 Fifth Avenue, New York, NY 10018.

        49.        HSBC is a member of both Visa and MasterCard. HSBC is an Issuing Bank that

 issues Payment Cards to individuals and businesses. It is currently and/or has been represented

 on the MasterCard Board of Directors. It has had actual knowledge of, and has knowingly

 participated in, the conspiracies alleged in this Complaint.

        50.        National City Corporation was a Delaware Corporation with its principal place of

 business in Cleveland, Ohio. National City Bank of Kentucky merged into National City Bank in

 2007. National City Bank is referred to herein as “National City.”

        51.        National City was a member of both Visa and MasterCard. Between 2003 and

 2006, it was represented on the Visa Board of Directors. It was an Issuing Bank. National City

 was also an Acquiring Bank through its former subsidiary, National Processing, Inc. (n/k/a BA

 Merchant Services LLC), until National Processing, Inc. (n/k/a BA Merchant Services LLC) was

 purchased by Bank of America in October 2004. Until then, National City was an Acquiring

 Bank that provided card-acceptance services to merchants. It had actual knowledge of, and has

 knowingly participated in, the conspiracies alleged in this Complaint.

        52.        On October 24, 2008, Defendant PNC Financial Services Group, Inc. executed a

 stock-for-stock acquisition of National City Corporation, which was supported by the Troubled

 Asset Relief Program’s Capital Purchase Program. National City and its banking affiliates have

 merged into PNC and assumed the PNC name. As part of this acquisition, PNC assumed the

 payment-card related assets and liabilities of National City, including the liability to the Plaintiff

 in this action.     PNC may be served with process through its registered agent Corporation

 Services Company at 211 E. 7th Street, Suite 620, Austin, Texas 78701.



                                                  17
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 18 of 75 PageID #: 958



        53.     Defendant SunTrust Banks, Inc. (“SunTrust”) is a Georgia corporation with its

 principal place of business in Atlanta, Georgia. Defendant SunTrust Bank is a bank operating

 under the laws of Georgia with it principal place of business in Atlanta, Georgia.

        54.     SunTrust is a member of both Visa and MasterCard. Between 2000 and 2006 it

 was represented on the Visa U.S.A. Board of Directors. Through its subsidiary, Defendant

 SunTrust Bank, SunTrust is an Issuing Bank that issues Payment Cards to individuals and

 businesses. It is also an Acquiring Bank that provides card-acceptance services to merchants. It

 has had actual knowledge of, and has knowingly participated in, the conspiracies alleged in this

 Complaint. Defendants SunTrust Banks, Inc. and SunTrust Bank may be served with process

 through their registered agent Corporation Services Company at 211 E. 7th Street, Suite 620,

 Austin, Texas 78701.

        55.     Defendant Texas Independent Bancshares, Inc. is a Texas corporation with its

 principal place of business in Texas City, Texas. Texas Independent Bancshares, Inc. may be

 served with process through its registered agent, Christopher Doyle, 3232 Palmer Hwy., Texas

 City, Texas 77690.

        56.     Texas Independent Bancshares, Inc. is a member of Visa and MasterCard.

 Between 2000 and 2006 it was represented on the Visa U.S.A. Board of Directors. It is currently

 represented on the Board of Directors of Visa, Inc. It has had actual knowledge of, and has

 knowingly participated in, the conspiracies alleged in this Complaint.

        57.     Defendants Wells Fargo & Company and Wells Fargo Merchant Services, LLC

 (“Wells Fargo”) have their principal place of business in San Francisco, California. The Wells

 Fargo defendants may be served with process through its registered agent, Corporation Services

 Company at 211 E. 7th Street, Suite 620, Austin, Texas 78701.



                                                 18
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 19 of 75 PageID #: 959



           58.   Wells Fargo is a member of both Visa and MasterCard. During parts of the

 relevant time period, it was represented on the Visa U.S.A. Board of Directors. It is an Issuing

 Bank that issues general purpose payment cards to individuals and businesses. Through its

 “Wells Fargo Merchant Services” division, it is an Acquiring Bank that provides card-acceptance

 services to merchants. It has had actual knowledge of, and has knowingly participated in, the

 conspiracies alleged in this Complaint.

           59.   Wachovia Bank, N.A. was a North Carolina corporation with its principal place of

 business in Charlotte, North Carolina. It was a subsidiary of Wachovia Corporation, a North

 Carolina corporation with its principal place of business in Charlotte, North Carolina. Wachovia

 Bank, N.A. and Wachovia Corporation are collectively referred to herein as “Wachovia.”

           60.   Wachovia was a member of both Visa and MasterCard. Between 2002 and 2006,

 it was represented on the Visa U.S.A. Board of Directors. It was an Issuing Bank that issued

 Payment Cards to individuals and businesses. It was also an Acquiring Bank that provided card

 acceptance services to merchants. It had actual knowledge of, and knowingly participated in, the

 conspiracies alleged in this Complaint.

           61.   Wells Fargo has acquired Wachovia’s assets and liabilities, including its payment-

 card operations and associated liabilities, through a stock-for-stock transaction, has become

 Wachovia’s parent corporation and has assumed all of Wachovia’s liabilities relating to this

 action.

           62.   The Bank Defendants were or are actual or potential competitors for the issuance

 of credit cards and acquisition of merchants. All of the Bank Defendants belonged to both

 networks and have conspired with each other and with Visa and MasterCard to fix the level of

 interchange fees that they charge to merchants.



                                                   19
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 20 of 75 PageID #: 960



        63.     Many of the Bank Defendants are, or were during the relevant period, represented

 on the Visa and/or MasterCard Boards of Directors at the times when those Boards collectively

 fixed uniform interchange fees and imposed the Competitive Restraints, tying and bundling

 arrangements, and exclusive-dealing requirements on merchants including Plaintiff. The Bank

 Defendants delegated to the Visa and MasterCard Boards of Directors the authority to take those

 actions. Each of the Bank Defendants had actual knowledge of, participated in, and consciously

 committed itself to the conspiracies alleged herein.

        64.     Before Visa’s IPO, Section 5.01(a) of the Bylaws of Visa U.S.A. (May 15, 2004)

 limited seats on its Board of Directors to (i) “officers of [Visa U.S.A.],” (ii) “officers of Charter

 Members [with some exceptions]...having at least the equivalent rank of Chief Executive Officer

 or Chief Administrative Officer, or [for larger Member Banks] a person who in their

 performance of his regular duties reports to such an officer.” Individuals who “previously held

 the title of Chairman, Vice Chairman, or Chief Executive Officer of a Charter Member were

 allowed to hold the post of “Second Special Director At Large” or “Third Special Director At

 Large for Technology,” provided that the latter was “well qualified in systems and technology

 issues of importance to [Visa U.S.A.’s] Payment Services.” Even after the IPO, representatives

 of member banks maintain substantial representation on the Board of Visa, Inc.

        65.     Similarly, prior to MasterCard's IPO, Article IV-1 of its Bylaws required that each

 Director “be an officer of a member institution of MasterCard International Incorporated or an

 individual otherwise uniquely qualified to provide guidance as to the Corporation’s affairs.”

 Even after the IPO, the member banks retain substantial representation on Board of New

 MasterCard.




                                                  20
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 21 of 75 PageID #: 961



        66.     Bank Defendants are therefore directly responsible for collectively fixing

 interchange fees within each network and between the two networks. Bank Defendants, acting by

 and through the Boards of Directors of Visa and MasterCard, are also directly responsible for the

 tying and bundling of separate and distinct services together in those interchange fees, the

 imposition of the Competitive Restraints and engaging in the other anticompetitive conduct

 alleged herein. Collectively, the Bank Defendants, through their operation of Visa and

 MasterCard, adopted and approved the above-mentioned policies and have significantly profited

 from those policies.

        67.     Even after the corporate restructuring of the Visa and MasterCard networks, the

 banks continue to conspire to fix interchange fees. Each of the Bank Defendants has agreed that

 Visa and MasterCard may apply uniform schedules of default interchange fees to their payment

 card businesses.

                                     CO-CONSPIRATORS

        68.     The United States Court of Appeals for the Second Circuit has noted that Visa and

 MasterCard “are not single entities; they are consortiums of competitors.” Before the corporate

 restructuring described below, they were “owned and effectively operated by over 22,000 banks,

 which compete with one another in the issuance of Payment Cards and the acquiring of

 Merchants’ transactions.” United States v. Visa, 344 F.3d 229, 242 (2d Cir. 2003). Because of the

 judgment in that case, among other things, Visa and MasterCard and their member banks were

 exposed as “structural conspiracies” and “walking conspiracies.”




                                                21
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 22 of 75 PageID #: 962



                                 JURISDICTION AND VENUE

        69.     The United States Federal Court for the Southern District of Texas has subject

 matter jurisdiction over the Defendants in this case. The amount in controversy substantially

 exceeds the jurisdictional requirements of the Court.

        70.     The Federal District Court for the Southern District of Texas has personal

 jurisdiction over Defendants and constitutes proper venue for a trial of this matter because, inter

 alia, Defendants have: (a) systematically transacted business throughout the Southern District of

 Texas for years; (b) committed a substantial part of the violations and damages described in this

 Complaint in the State of Texas and purposely availed themselves of the benefits of Texas law;

 (c) engaged in an illegal anticompetitive scheme that was directed at and had the intended effect

 of causing injury to Plaintiff which is located in and does business throughout Texas, including

 in the Southern District of Texas; and (d) at least one Defendant maintains its principal place of

 business in the Southern District of Texas.

        71.     Jurisdiction and venue for pre-trial matters are proper in the Federal District Court

 for the Eastern District of New York pursuant to the Judicial Panel on Multidistrict Litigation

 Transfer Order dated August 3, 2017.

                                               FACTS

        72.     Before the Visa and MasterCard IPOs in 2006 and 2008, respectively, the Bank

 Defendants, acting as members of Visa by and through the Visa Board of Directors, fixed

 uniform interchange fees for various merchants and transactions for all Visa credit card and debit

 card transactions that they agreed to impose upon merchants and their customers.

        73.     The Bank Defendants, acting by and through the Board of Directors of

 MasterCard, then set similar uniform interchange fees for various merchants and transactions for



                                                 22
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 23 of 75 PageID #: 963



 all MasterCard credit card and debit card transactions that they agreed to impose upon merchants

 and their customers.

        74.     The Bank Defendants also jointly set interchange fees in both Visa and

 MasterCard networks to ensure that the interchange fees of Visa and MasterCard increased in

 parallel and stair-step fashion, rather than decreasing in response to competition from each other.

        75.     MasterCard and Visa each changed their ownership structures through initial

 public offerings wherein the member banks partially divested their ownership of Visa and

 MasterCard. But the IPOs did not change the essential character of their combinations or the

 Competitive Restraints. The motivation for these IPOs was to limit the appearance that Visa and

 MasterCard were controlled by their member banks. According to the prospectus for

 MasterCard’s 2006 IPO, “heightened regulatory scrutiny and legal challenges” underlay the

 decision to make changes in the ownership structure of MasterCard. In particular, MasterCard

 stated that “many of the legal and regulatory challenges we face are in part directed at our

 current ownership and governance structure in which our customers — or member financial

 institutions — own all of our common stock and are involved in our governance by having

 representatives serve on our global and regional boards of directors.”

        76.     Each Bank Defendant (and all Visa and MasterCard owner/member banks) knew

 that all other Visa and MasterCard banks were also delegating their pricing decisions to Visa and

 MasterCard, which arrangement was ratified by a horizontal agreement of Visa’s and

 MasterCard’s owner/member banks when they voted to approve Visa’s and MasterCard’s IPO

 restructurings on these bases on the express condition that the rules that form the core of the

 conspiracy remain in effect for all issuing banks and acquiring banks in the Visa and MasterCard

 systems. This was a conscious commitment to an ongoing common scheme by horizontal



                                                 23
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 24 of 75 PageID #: 964



 competitors and, as such, is a continuing violation of the Sherman Antitrust Act and the Texas

 Free Enterprise Act. It maintained the anti-competitive, pre-IPO status quo: Visa and MasterCard

 continue to set interchange fees for thousands of competing banks that, but for these

 conspiracies, would have independently competed for merchant acceptance of their payment

 cards.

          77.   After the IPOs, neither Visa, MasterCard, nor any of the member banks, including

 the Bank Defendants, took any affirmative action to withdraw from the respective combinations.

 To the contrary, even after the IPOs, the member banks of Visa and MasterCard continued to

 agree to, enforce and adhere to the Competitive Restraints that eliminate competition among

 issuing banks for merchant acceptance.

          78.   Bank documents show that the IPOs perpetuated the conspiracies—which

 continue uninterrupted to this day. Visa CEO Charles Scharf conceded as much when, five years

 after Visa’s IPO, he characterized Visa’s rules as having “stood in the way of [Issuers and

 Acquirers] working together to do something positive for the merchant.” MasterCard’s rules also

 barred such positive competition.

          79.   The IPOs actually increased the effectiveness of Defendants’ price-fixing

 conspiracies as well as Visa’s and MasterCard’s substantial market power by consolidating

 decision-making and coordinating communications among the conspirators. Visa’s and

 MasterCard’s economists opined in 1993—well before these IPOs were being considered—that

 “[t]here would be far less competition in this industry if Visa and MasterCard had chosen to

 operate as single companies.” David S. Evans and Richard L. Schmalensee, The Economics of

 the Payment Card Industry, at 103 (1993).




                                               24
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 25 of 75 PageID #: 965



        80.      After the IPOs, as before, Visa and MasterCard serve as facilitators and

 coordinators of horizontal agreements among their member banks to continue to adhere to and

 enforce “default” interchange fees and the Competitive Restraints. The Bank Defendants and

 other member banks continue to act as information conduits for the sharing of pricing and other

 competitive information between the Visa and MasterCard networks, thereby ensuring that the

 networks’ interchange fees continue to increase in parallel and stair-step fashion. It would be

 contrary to the independent self-interest of any single issuing bank to adhere to the Competitive

 Restraints without the agreement of the remaining issuing banks also to impose and adhere to

 those restraints. Visa and MasterCard, by acting as the managers of their respective combinations

 and coordinating agreements to continue imposing and adhering to the Competitive Restraints,

 eliminate competition for merchant acceptance among their respective issuing banks. But for the

 arrangements facilitated by Visa and MasterCard and the agreement by the Bank Defendants to

 those arrangements, the member banks would pursue their own independent self-interest by

 competing for merchant acceptance of the cards they issue.

        81.     However, the member banks do not compete for merchant acceptance of the cards

 they issue. Instead, both before and after the Visa and MasterCard IPOs, the member banks have

 ceded to Visa and MasterCard decision-making and action with respect to the terms upon which

 they will allow merchants to accept the cards they issue. By continuing to agree to and adhere to

 the Competitive Restraints and default interchange fees, the member banks, including the Bank

 Defendants, have deprived the marketplace of independent centers of decision-making and,

 therefore, of actual or potential competition.




                                                  25
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 26 of 75 PageID #: 966



 A.     Antitrust Market Definition

        82.     The relevant product markets are (1) the market for merchant acceptance of credit

 cards and (2) the market for merchant acceptance of debit cards. Credit cards and debit cards are

 not reasonably interchangeable with each other or with other forms of tender. These markets are

 each part of two-sided platforms that involve (a) merchant acceptance of payment cards and (b)

 banks issuing payment cards and gaining depository accounts. The market for merchant

 acceptance of credit cards and the market for merchant acceptance of debit cards are in

 themselves relevant markets even if the effects from the other side of the platforms (competition

 for issuing payment cards and gain depository accounts) are considered.

        83.     Banks compete with one another to issue their cards to consumers who use those

 cards to purchase goods and services from merchants. But, like in the relevant markets for

 merchant acceptance of credit cards and merchant acceptance of debit cards, competition for

 issuing payment cards to consumers is constrained by the Competitive Restraints and

 supracompetitive interchange fees. Absent the Competitive Restraints, banks issuing such cards

 would compete over the terms of acceptance of their cards by merchants to get merchants to

 accept their cards as payment for the goods and services the merchants sell to consumers and

 thus enhance the value of these cards to cardholders, reduce cost of purchases, and increase

 innovation. Therefore, anticompetitive effects exist on both sides of the two-sided platform.

        84.     A credit card is not interchangeable with a debit card or other form of tender, so

 merchant acceptance of credit cards and merchant acceptance of debit cards are separate relevant

 markets. Credit cards give cardholders the ability to access a line of credit, defer payment, and

 other features that are not available through debit cards or other forms of tender. For this reason,

 Plaintiff and other merchants cannot discontinue acceptance of credit cards without losing sales,



                                                 26
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 27 of 75 PageID #: 967



 even in the face of high or increasing interchange fees. Visa and MasterCard and their credit card

 issuing members are not constrained in the charges they impose for merchant acceptance of

 credit cards by the availability of debit cards and other forms of tender as payment options.

 Debit cards are also regulated separately and differently from credit cards. In 2011, pursuant to

 the Durbin Amendment, the Federal Reserve Board imposed a maximum level for debit card

 interchange fees charged by large banks. The legislation did not mandate that the Federal

 Reserve Board regulate interchange fees charged in connection with credit card transactions.

        85.     Likewise, in the market for merchant acceptance of debit cards, a debit card is not

 interchangeable with a credit card or other form of tender. Debit cards must be tied to a bank

 account, or be pre-paid, unlike credit cards. When a debit card is used, the funds are withdrawn

 from the cardholder’s account either the same day or within a few days. Consumers who desire

 to pay for a transaction with immediately available funds may not want to carry large amounts of

 cash or checks on their person, and not all merchants accept checks. Consumers who cannot

 qualify for credit cards or have reached the credit limit on their credit cards may also prefer the

 use of debit cards to other options. Because credit cards are not a substitute for debit cards on the

 cardholder side of this platform, Plaintiff and other merchants cannot discontinue acceptance of

 debit cards, or substitute credit card acceptance for debit card acceptance without losing sales,

 even in the face of high or increasing interchange fees. Visa and MasterCard and their debit card

 issuing members are not constrained in the charges they impose for merchant acceptance of debit

 cards by the availability of credit cards or other forms of tender.

        86.     Even though merchant acceptance of credit cards and debit cards is one side of a

 two-sided platform involving cardholders in payment transactions, the relevant markets here

 should not include the separate markets for issuing credit cards and debit cards to consumers. As



                                                  27
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 28 of 75 PageID #: 968



 explained supra, Visa and MasterCard operate as a 5-party payment card system, involving as

 many as 5 distinct entities (cardholder, issuer, networks, acquirer, and merchant), and have

 imposed horizontal restraints in the form of collusively set interchange fees. Visa and

 MasterCard do not operate to set prices based on upon considerations of merchant and

 cardholder demand. Rather, they facilitate and impose Competitive Restraints that prevent

 member banks from competing for merchant acceptance of payment cards. In this context, the

 Defendants’ Competitive Restraints and default interchange fees are not necessary to maintain

 cardholder satisfaction and use. Visa and MasterCard member issuing banks are able to fund,

 and would fund, rewards to cardholders from interest charged on cardholder account balances

 and fees, which account for the vast majority of the issuing banks’ payment card revenues. 2

        87.     The relevant markets for merchant acceptance of credit cards and merchant

 acceptance of debit cards in the subject 5-party system with horizontal restraints are readily

 distinguished from the relevant market in a 3-party payment card system, for example, that

 involves a single entity acting as issuer, network, and acquirer with vertical price restraints such

 as rules imposed by American Express.

        88.     However, depending on the facts presented at trial, because merchant acceptance

 and cardholder issuance occur across a two-sided platform involving merchants and cardholders,

 the relevant markets in this case may, in the alternative, be (1) the market for merchant

 acceptance and cardholder issuance of credit cards and (2) the market for merchant acceptance

 and cardholder issuance of debit cards. Still, separate markets for credit cards and debit cards are


 2
   As much as 90% of issuing bank revenue on card portfolios comes from interest on revolving
 balances and fees such as annual fees, over limit fees, late fees, bad check fees, cash advance
 transaction fees, foreign exchange fees, and fees for optional protection programs such as
 insurance. Issuing banks could use these significant sources of revenue to fund cardholder
 rewards, even with reduced or no interchange fee income.

                                                 28
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 29 of 75 PageID #: 969



 warranted. For both merchants and cardholders, credit cards and debit cards are not reasonably

 interchangeable with each other or with other forms of tender. And merchants cannot discontinue

 accepting either credit or debit cards, or substitute one for the other, without losing sales even in

 the face of high and increasing interchange fees. Visa and MasterCard and their payment card

 issuing banks are not constrained in the charges they impose for merchant acceptance of credit

 cards or debit cards by the availability of those alternative payment options or other forms of

 tender.

           89.   The relevant geographic market is the United States and its territories.

 B.        The Competitive Restraints

           90.   On behalf of, and in agreement with, member banks and Bank Defendants, Visa

 and MasterCard each have adopted and imposed supracompetitive “default” interchange fees and

 other Competitive Restraints on Plaintiff that eliminate competition. These Competitive

 Restraints prevent competition among the issuing banks for transaction volume from merchants.

 As a result, the Competitive Restraints cause Plaintiff’s costs of acceptance to be higher than

 would prevail in a competitive market. The Competitive Restraints have also restrained issuing

 banks from competing for cardholders by offering benefits at the point of sale. Cardholders will

 not realize key benefits until both horizontal cartels at Visa and MasterCard are finally

 eliminated. Until then, cardholders will continue to get less choice, less quality, and pay higher

 prices. While competition would have motivated rival issuing banks to charge lower fees than

 the default interchange fees in order to differentiate themselves for cardholders through bilateral

 arrangements with merchants, they have never done so because the Competitive Restraints

 eliminated any incentive for issuing banks to charge fees below the anticompetitively high levels

 being fixed by the conspiracies.



                                                  29
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 30 of 75 PageID #: 970



        91.     In order to identify any cartel members “cheating” by secretly offering lower

 interchange fees, Visa and MasterCard monitors each transaction to ensure application of the

 appropriate interchange fee. At the same time, since at least 2004, Visa’s and MasterCard’s rules

 required all Issuers and Acquirers to adhere to all network rules. 3 Owner/member banks that

 violated any of these network rules were subject to fines and even expulsion from Visa and

 MasterCard, and, by rule, the Networks could not be held liable by these banks. 4 This enabled

 Visa and MasterCard to monitor compliance with, and enforce, the rules of their respective

 cartels. These rules remain in place to this day. 5

        92.     Collective Setting of Interchange: Prior to the IPOs, Bank Defendants, acting

 through the Visa and MasterCard Boards of Directors, collectively adopted and enforced rules

 that require the payment of an interchange fee, set at Visa and MasterCard’s uniform levels, for

 all transactions on the respective networks. While there were different fees within a given default

 interchange fee schedule, every Issuer applied the same fee schedule to a given transaction. It is



 3See, e.g., Visa Rule 1.2.A (Member Responsibilities), Visa U.S.A. Inc. Operating Regulations,
 Volume 1—General Rules (Nov. 15, 2008); MasterCard Rule 1.5.5 (Member Responsibilities),
 MasterCard Rules (Oct. 2008).

 4 See, e.g., Visa Rule 1.7 (Regulation Enforcement), Visa U.S.A. Inc. Operating Regulations,
 Volume 1—General Rules (Nov. 15, 2008); Visa Core Principles Ch. 1 (Visa Operating
 Regulations Governance) and 2.3 (General Liabilities and Indemnifications), Visa International
 Operating Regulations (Oct. 15, 2010); MasterCard Rules 3.1 (Standards), 3.1.2 (Failure to
 Comply with a Standard), and 3.3 (Indemnity and Limitation of Liability), MasterCard Rules
 (Oct. 2008).

 5 See, e.g., Visa Rules 1.1.1.1 (Applicability of Rules), 1.1.1.10 (Visa U.S.A., Inc. Member
 Responsibilities – US Region), 1.1.9 (Liabilities and Indemnifications) and 1.12.3 (Non-
 Compliance Assessments), Visa Core Rules and Visa Product and Service Rules (Apr. 16, 2016);
 MasterCard Rules 2.1 (Standards), 2.1.2 (Failure to Comply with a Standard), 2.2 (Conduct of
 Activity and Digital Activity), 2.2.1 (Customer Responsibilities), and 2.3 (Indemnity and
 Limitation of Liability), Ch. 2—Standards and Conduct of Activity and Digital Activity,
 MasterCard Rules (July 7, 2016).

                                                   30
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 31 of 75 PageID #: 971



 this collusion by every Issuer to set identical default interchange fee schedules that constitutes

 price fixing. Even after the IPOs, the Bank Defendants agree to abide by these rules.

        93.     Absent the Competitive Restraints, Plaintiff would pay interchange fees for

 acceptance, if at all, as determined by competition among issuing banks, including the Bank

 Defendants, for merchant acceptance. But in the cartelized markets created by the Visa and

 MasterCard combinations, Visa and MasterCard, acting with and for the Bank Defendants and

 other member banks, establish interchange fee schedules for their member banks. 6 Plaintiff has

 been, and continues to be, injured by this collective setting of interchange fees by Visa,

 MasterCard, and the Bank Defendants.

        94.     Honor All Cards Rules: These rules require in relevant part that a merchant that

 accepts any Visa-branded or MasterCard-branded credit card must accept all Visa-branded or

 MasterCard-branded credit cards, no matter which bank issued the card or the card type.

 Similarly, a merchant that accepts Visa-branded or MasterCard-branded debit cards, must accept

 all Visa-branded or MasterCard-branded debit cards, no matter the issuing bank. Because of the

 Honor All Cards Rules, Plaintiff cannot reject any or all of the types of cards issued by any

 particular issuing bank. Thus, Plaintiff is precluded from gaining the benefits of competition as

 to the terms upon which they will accept or reject the cards of any issuing bank that is a member

 of Visa or MasterCard. As a result, the “default” interchange fees become binding on Plaintiff.

        95.     By barring merchants from steering customers to a less expensive Issuer, Issuers

 need not worry about losing business to a lower-cost competitor because all cards issued by


 6 See, e.g., Visa Rule 9.5 (Interchange Reimbursement Fees), Visa U.S.A. Inc. Operating
 Regulations, Volume 1— General Rules (Nov. 15, 2008); Visa Rule 9.1.1.3 (Visa Determines
 and Publishes IRF), Visa Core Rules and Visa Product and Service Rules (Apr. 16, 2016);
 MasterCard Rule 9.4 (Interchange and Service Fees), MasterCard Rules (Oct. 2008); MasterCard
 Rule 8.3 (Interchange and Service Fees), Ch. 8—Settlement and Related Obligations,
 MasterCard Rules (July 7, 2016).
                                                31
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 32 of 75 PageID #: 972



 every Issuer must be accepted at the default interchange fee rates. Thus, a merchant that must

 accept a Visa Signature Preferred Card transaction, which may bear an interchange fee ranging

 from 2.10% to 2.95% (plus $0.10), cannot attempt to steer consumers to cheaper payment cards

 or even to cheaper Visa (or MasterCard) standard credit cards, for which the merchant would pay

 substantially lower, but still supracompetitive, interchange fees. Because of the Honor All Cards

 rules and related Competitive Restraints, Issuers have no incentive to enter into bilateral

 agreements outside the conspiracy; i.e., Issuers are incentivized not to “cheat” on the price-fixing

 scheme. Thus, the default interchange fees have become a price floor.

         96.     By enacting and enforcing the Honor All Cards Rules and interchange fee

 payment rules noted above, the Defendants have created a situation in which the payment of an

 interchange fee is required on all transactions, regardless of the issuing bank. Because of this

 problem – a problem entirely of Defendants’ own creation – Defendants have claimed that

 uniform schedules of default interchange fees actually benefit merchants by preventing the

 issuing bank from “holding up” the merchant by demanding an interchange fee that is as high as

 the Issuer would like, knowing that the Honor All Cards Rules prevent the merchant from

 refusing that transaction. 7



 7 Also See, e.g., Visa Rule 5.2.B (Honoring Cards), Visa U.S.A. Inc. Operating Regulations,
 Volume 1—General Rules (Nov. 15, 2008); Visa Rule 1.5.4.5 (Honor All Cards – US Region),
 Visa Core Rules and Visa Product and Service Rules (Apr. 16, 2016); MasterCard Rules 5.6.1
 (Honor All Cards) and 11.5C.2 (U.S. Region Variances to Global Rules) (including 11.5C.2.2
 (Honor All Debit MasterCard Cards) and 11.5C.2.3 (Honor All Other MasterCard Cards)),
 MasterCard Rules (Oct. 2008); MasterCard Rule 5.10.1 (Honor All Cards), Ch. 15—United
 States Region, MasterCard Rules (July 7, 2016). Visa’s Operating Regulation 5.2.B.3.a. requires
 merchants that accept Visa payment cards to accept all Visa cards within the “categories of
 acceptance” that it accepts, regardless of the identity of the issuing bank or the level of
 interchange fee it charges. Similarly, Rule 9.1 of MasterCard’s Bylaws and Rules requires
 merchants that accept MasterCard-branded Payment Cards to “honor all valid MasterCard cards
 without discrimination when properly presented for payment.”


                                                 32
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 33 of 75 PageID #: 973



        97.     This “hold-up” problem is the result of the Bank Defendants’ anticompetitive

 agreements not to compete for merchant acceptance such as the Honor All Cards rules.

 Attempting to justify interchange fee price fixing on the grounds that it addresses the problems

 of an agreement not to compete, as Defendants have sought to do, is perverse. Price fixing in

 tandem with an agreement not to compete is not a justification for anticompetitive conduct. It is

 anticompetitive conduct.

        98.     Moreover, these schemes create a staggering amount of anticompetitive harm.

 Even if the elimination of this additional anticompetitive “hold-up” problem (an anticompetitive

 problem created by the schemes themselves) was credited as a procompetitive benefit—which it

 should not be—any such “benefit” would be far exceeded by the remaining anticompetitive harm

 resulting from those schemes that is detailed throughout this Complaint. Such harm includes

 higher fees to merchants, and higher prices and a loss of choice and innovation for cardholders.

        99.     Visa and MasterCard have also argued that the Honor All Cards rules are

 necessary for their networks to function because, without them, universal acceptance of their

 credit and debit cards cannot be assured. Visa’s and MasterCard’s conduct reveals the pretextual

 nature of that justification. Visa and MasterCard have permitted numerous products that function

 at only a subset of the locations that accept Visa and MasterCard credit and debit cards, and the

 introduction and proliferation of those products have not harmed the operation of their networks.

 These include selective acceptance (or selective-authorization) cards, which can be used only at

 certain merchant locations, even though they bear the Visa or MasterCard logos that supposedly

 connote universal acceptance of all the Visa or MasterCard brand’s cards. Other examples

 include the increasingly prominent flexible-spending-account cards and health-reimbursement-

 account cards, among others.



                                                 33
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 34 of 75 PageID #: 974



        100.    More importantly, Visa and Chase recently entered into an arrangement that gave

 Chase the ability to differentiate Chase-branded Visa credit and debit cards from other Visa

 credit and debit cards via bilateral agreements with certain merchants (“ChaseNet”). ChaseNet

 was designed to preserve the conspiracy while accommodating, to a limited degree, Chase’s

 desire to compete for cardholders by differentiating its products from other Visa (and

 MasterCard) Issuers. The ChaseNet agreement preserved the two linchpins of the horizontal

 conspiracy—the Honor All Cards and default interchange fee rules—while also preserving the

 prohibition against surcharging by Issuer. This material (albeit highly limited) deviation from

 the Honor All Cards rules reinforces the conclusion that such rules are not necessary for a

 general purpose payment card network to function. Moreover, even if the Honor All Cards rules

 have some legitimate rationale, those objectives could be realized through less restrictive means.

        101.    In addition, in early 2013, during the time frame Visa was negotiating ChaseNet,

 Visa began allowing discounting by Issuer at the point of sale. 8 This represented a material

 departure from Visa’s previous rules, which prohibited effective differentiation by Issuer at the

 point of sale or point of interaction, by discounting or otherwise. MasterCard continues to




 8 See, e.g., Visa Rule ID#: 150413-010213-0027555 (Discounts, Offers, or In-Kind Incentives
 (New)), Visa International Operating Regulations (Apr. 15, 2013), Ch. 6—Payment
 Acceptance—Honoring Cards—Discount at the Point of Sale (“Effective 1 February 2013,
 except where prohibited by applicable laws or regulations, a Merchant may provide Cardholders
 with a discount, promotional offer, or in-kind incentive at the point-of-sale that is not available
 for other Visa Cards.”); see also Visa Rules 1.5.4.11 (Uniform Services – Acquirer
 Requirements (Updated)), 1.5.4.12 (Uniform Services – Merchant Requirement), 1.5.4.13
 (Discount Offer – US Region and US Territories), 3.1.1.2 (Affinity/Co-Brand Program
 Positioning and Advertising), 4.1.1.1 (Visa Card Product and Token Positioning (Updated)),
 4.1.1.3 (Non-Standard Card Prohibitions), 4.1.1.4 (Positioning, Acceptance, and Accounts – US
 Region), 5.4.1.2 (Uniform Services Merchant Requirement – US Region), Visa Core Rules and
 Visa Product and Service Rules (Apr. 16, 2016).


                                                 34
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 35 of 75 PageID #: 975



 prohibit discounting by Issuer at the point of sale. 9 Visa’s rule change further shows that the

 various rules, including the Honor All Cards rules, barring differentiation at the point of sale by

 Issuer cannot be justified. Those rules include the prohibition against surcharging by Issuer,

 which both Visa and MasterCard maintain to this day. Until Visa and MasterCard repeal all the

 rules that bar Issuers from competing for cardholders through direct agreements with

 merchants—including the Honor All Cards rules and all rules that bar Issuer differentiation at the

 point of sale—and repeal the default interchange fee rules, merchants will continue to pay

 supracompetitive interchange fees, including for Chase transactions.

        102.    On an investor call in May 2013, during which ChaseNet was discussed, Visa

 CEO Charles Scharf admitted that Visa’s rules had barred Issuers from competing for merchant

 acceptance. When asked about Visa’s arrangement with Chase, Mr. Scharf stated: “The reality is

 I think if you go around and talk to most issuers, they would probably say that there wasn’t a lot

 of conversation that went on between the issuing and acquiring [i.e., merchant] side, partially

 because of our rules that stood in the way of them working together to do something positive for

 the merchant.” Visa Inc. Q2 2013 Earnings Call Transcript, FactSet CallStreet (May 1, 2013), at

 16 (emphasis added). Those rules (with the exception of the rules now allowing discounting by

 Issuer at the point of sale, in the case of Visa) continue to stand in the way of banks “working

 together to do something positive” for merchants.

        103.    Those rules have also stood in the way of Issuers doing “something positive” for

 cardholders. Even though Chase continues to participate in the conspiracy, its internal documents

 highlight the many ways cardholders would have benefitted if Issuers had been permitted to truly




 9See, e.g., MasterCard Rule 5.11.1 (Discrimination), Ch. 16—Additional U.S. Region and U.S.
 Territory Rules, MasterCard Rules (July 7, 2016).
                                                 35
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 36 of 75 PageID #: 976



 compete for merchants and cardholders through agreements that permitted differentiation at the

 point of sale.

         104.     All Outlets Rules: The All Outlets Rules require merchants who accept Visa-

 branded or MasterCard-branded payment cards to accept those cards at all of their merchant

 locations. A merchant is not permitted to accept the cards at some stores but not others. These

 rules preclude merchants from gaining the benefits of competition as to the terms of acceptance

 by location.

         105.     Prior to January 27, 2013, the All Outlets Rules required merchants that operated

 under multiple banners (e.g., trade names or name plates) and that accepted Visa-branded or

 MasterCard-branded payment cards to accept those cards at all of their banners. This rule

 precluded merchants from gaining the benefits of competition as to the terms of acceptance with

 issuing banks by banner or by locations within a banner. As a result, Plaintiff could not indicate

 it would terminate acceptance of the cards of a particular issuing bank at some of their banners in

 order to promote competition as to fees.

         106.     Changes that Visa and MasterCard made to their All Outlets Rules implemented

 after January 27, 2013, do not diminish the anticompetitive effects or the injuries Plaintiff

 continues to suffer. The All Outlets Rules still require that if a merchant elects to accept Visa-

 branded or MasterCard-branded cards at one of its banners, it must accept all such cards at all

 locations of that banner, and it must accept all such cards no matter the card issuer. Merchants

 also cannot accept the cards of some issuers but not others at a particular location.

         107.     No Discount Rules: Under the No Discount Rules, merchants were only allowed

 to offer discounts to customers who paid in cash, rather than using a payment card. However,

 pursuant to a settlement with the United States Department of Justice, as of July 20, 2011, Visa



                                                  36
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 37 of 75 PageID #: 977



 and MasterCard changed their rules to allow merchants to offer discounts to consumers in some

 limited circumstances. These changes to the No Discount Rules have not significantly

 diminished the anticompetitive effects of the Competitive Restraints. While Visa and MasterCard

 now allow merchants more discounting options, merchants still are prohibited from offering

 discounts to consumers for using the cards issued by particular issuing banks. A merchant’s

 ability to utilize issuer-specific discounts would be an important tool for gaining the benefits of

 competition as to the terms of acceptance with an issuing bank.

        108.    No Surcharge Rules: The No Surcharge Rules prohibit Plaintiff from surcharging

 transactions in which a consumer used a Visa-branded card or a MasterCard-branded card. These

 rules eliminate a merchant’s ability to utilize surcharging as a tool in gaining the benefits of

 competition as to the terms of acceptance with an issuing bank. Absent the rules, a merchant

 could surcharge a transaction in which the consumer uses the card of a particular issuing bank,

 such as one that demanded a high interchange fee. As of January 27, 2013, Visa and MasterCard

 altered their No Surcharge Rules to permit merchants to surcharge credit card customers under

 limited circumstances. Debit card transactions still may not be surcharged under the rule

 modification. Changes to the No Surcharge Rules for credit cards implemented after January 27,

 2013 do not eliminate their anticompetitive effects or the injuries Plaintiff continues to suffer.

        109.    Under Visa’s and MasterCard’s now-current anti-surcharging rules, merchants

 accepting American Express credit cards must limit their surcharging of Visa/MasterCard credit

 cards to the same terms that American Express limits surcharging of American Express credit

 cards. American Express prohibits surcharging its credit cards unless all payment cards,

 including debit cards, are also equally surcharged, but Visa and MasterCard do not permit debit

 card surcharges. To avoid this effective bar against surcharging, a merchant must stop accepting



                                                  37
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 38 of 75 PageID #: 978



 American Express credit cards, an outcome that would only reinforce Visa’s and MasterCard’s

 substantial market power. This Catch-22 effectively prohibits credit card surcharging by

 merchants that accept American Express: 90% of merchants by U.S. credit card volume.

 Moreover, the remaining 10% of merchants that theoretically could surcharge are unlikely to do

 so, because they will risk losing sales to competing merchants that accept American Express and

 therefore cannot surcharge. Moreover, even as modified, the No Surcharge Rules prohibit a

 merchant from surcharging based on the identity of the card issuer. 10

        110.    Visa and MasterCard Duality: Since 1976, Visa’s and MasterCard’s rules have

 permitted banks to be members of both Visa and MasterCard and issue both brands of credit

 cards. This is referred to as “Issuance Duality.” Banks could also “acquire” transactions from

 merchants for both Visa and MasterCard. This is referred to as “Acquiring Duality.” Every major

 bank in the United States is a member of both Visa and MasterCard, and thus has the right to

 issue payment cards and acquire merchants for both the Visa and MasterCard networks. The U.S.

 memberships of Visa and MasterCard are virtually identical. Furthermore, virtually every

 merchant that accepts Visa payment cards as a form of payment also accepts MasterCard

 payment cards.

        111.    Very few exceptions to Duality exist among the thousands of financial institutions

 that issue Visa and/or MasterCard Credit Cards and the financial institutions that acquire retail

 stores for Visa and/or MasterCard. Each of the Bank Defendants is a member of both networks.

 10 See, e.g., Visa Rule 1.5.5.2 (Surcharges), Visa Core Rules and Visa Product and Service Rules
 (Apr. 16, 2016); MasterCard Rule 5.11.2 (Charges to Cardholders), Chs. 5—Acquiring and 16—
 Additional U.S. Region and U.S. Territory Rules, MasterCard Rules (July 7, 2016); Visa Rule
 5.6.1 (Surcharges – Allowances, Requirements, Restrictions, Amounts, and Disclosures)
 (including Visa Rules 5.6.1.1–5.6.1.5), Visa Core Rules and Visa Product and Service Rules
 (Apr. 16, 2016); MasterCard Rule 5.11.2 (Charges to Cardholders), Ch. 16—Additional U.S.
 Region and U.S. Territory Rules, MasterCard Rules (July 7, 2016).


                                                 38
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 39 of 75 PageID #: 979



        112.      Although Visa’s rules prohibit banks from issuing both Visa and MasterCard

 offline debit cards, virtually all Visa check card-issuing banks are members of MasterCard and

 virtually all MasterCard debit-issuing banks are members of Visa. Therefore, many of the debit

 card operations of the networks are transparent to the competing network, and the debit card

 issuing banks of the Visa and MasterCard networks have a profit motive to restrain inter-network

 competition that might result in lower interchange fees.

        113.      Visa and MasterCard member banks have historically exerted control over the

 operations of the competing Visa and MasterCard networks by simultaneously participating on

 the Boards of Directors and other important committees of the two networks. For example,

 MasterCard’s Business Committee and Visa’s Marketing Advisors Committee advise their

 respective network’s professional staff and management on key strategic and competitive issues.

 In 1996, 12 of the 21 banks represented on Visa’s Board of Directors were also represented on

 MasterCard’s Business Committee, and 17 of the 27 banks on MasterCard’s Business Committee

 had representatives on Visa’s Marketing Advisors Committee. Seven of the 22 banks represented

 on MasterCard’s Board of Directors also were represented on Visa’s Marketing Advisors

 Committee.

        114.      As of year-end 1996, approximately 19 banks had a representative on both the

 Board of Directors of one network and at least one important committee of the other network.

        115.      Most of the Bank Defendants have one or more employees tasked with being the

 bank’s liaison to the networks. Oftentimes, the same employee or employees act as liaisons to

 both networks.




                                                 39
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 40 of 75 PageID #: 980



        116.      Visa, MasterCard, and the Bank Defendants abuse the structure of duality to pass

 sensitive information between the two networks, which helps guarantee that the networks’

 interchange fees continue to increase in parallel and stairstep fashion.

        117.      The member banks’ participation in the governance and operations of the

 competing networks has continued into the relevant time period in this lawsuit. For example, in

 2006, five of the eight bank representatives on the Visa U.S.A. Board sat on a MasterCard

 advisory board or council. In addition, five out of 13 banks that were represented on the U.S.

 Board of Directors of MasterCard had a representative on at least one of Visa U.S.A.'s executive

 councils. The situation of Defendant Chase illustrates the influence of a given member bank over

 the affairs of both networks. In 2006, Chase sat on seven advisory boards of MasterCard at the

 same time as it was represented on Visa’s board.

        118.      The advisory boards, in which Chase employees participated, or in which “open”

 seats were available to Chase, related to important aspects of MasterCard’s business and

 included the following: U.S. Business Committee, Commercial Card Business Committee,

 Acquiring Committee, Debit Advisory Committee, Legal Advisory Committee, and the

 International Security Committee and International Operations Committee of MasterCard

 International.

        119.      In 1992, MasterCard International’s Executive Vice President and General

 Counsel wrote to the Department of Justice that “when one board acts with respect to a matter,

 the results of those actions are disseminated to the members who are members in both

 organizations. As a result, each of the Associations is a fishbowl and officers and board members

 are aware of what the other is doing, much more so than in the normal corporate environment.”

 High-ranking Visa executives have also noted the anticompetitive effects of the banks’



                                                  40
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 41 of 75 PageID #: 981



 longstanding dual membership in and ownership of Visa and MasterCard. For example, in 1992,

 Visa International’s former President and CEO explained that “Visa was a better organization

 [before its owners acquired an interest in MasterCard. [I]t created more, it was more innovative,

 it was more vital and more imaginative. . . . The real creativity, ingenuity, desire to develop,

 [and] support from members that made Visa what it is today came before duality because there

 were groups of banks who wanted to support Visa to go beat up on MasterCard, and there were

 groups of banks in MasterCard who wanted to support MasterCard to go beat up on Visa. And

 they weren’t sitting there as shareholders of both organizations not really caring who beat up on

 whom or if they didn’t beat up on anyone or not caring who won. If you’ve got one foot firmly

 placed on both sides of the street, who cares. . . . [a]nd I think that not only would the banks have

 benefited had they gone this way [without duality], but ultimately the consumer would, too . . . .”

 Compl. ¶ 60, United States v. Visa U.S.A., Inc. et al., No. 98-civ.7076 (S.D.N.Y. Oct. 7, 1998).

 That same year, Visa International’s Executive Vice President and General Counsel testified that

 “it is very difficult for us to take a step, an aggressive step that hurts MasterCard because the

 same banks who sit there on the board, who are in Visa are also in MasterCard.” In response to

 the question whether “duality has led to a decrease in intersystem competition between Visa and

 MasterCard,” he replied, “Absolutely,” and when asked whether duality harmed consumers, he

 answered “I think in the long run they would be better off without duality . . . .” Id. ¶ 61.

        120.    Before their respective IPOs, the networks were essentially controlled by a small

 number of member banks — those with the largest shares of card issuance and with the highest

 sales-transaction volumes — including each of the Bank Defendants. These banks established

 their control by simultaneously serving on the Boards of Directors and/or important committees

 of either or, in many cases both, Visa and MasterCard. This relationship among member banks



                                                   41
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 42 of 75 PageID #: 982



 and the networks has lessened competition between Visa and MasterCard because it makes the

 member banks less willing to implement policies that would increase competition between Visa

 and MasterCard for the business of merchants. Defendants also instituted a number of ownership

 and control restrictions to preserve the banks’ control, even after the IPOs.

        121.    The member banks of Visa have exacerbated the effects of duality by causing

 Visa to enact, publicize and adhere to a policy that Visa “will not be disadvantaged” on

 interchange fees vis-à-vis MasterCard and American Express. Similarly, the member banks of

 MasterCard have caused MasterCard to adopt a policy of engaging in “competitive response” to

 increases in Visa’s interchange fees by “matching” Visa’s effective interchange rates, which

 guarantee that its Interchange Fees do not fall out of line with Visa’s. By causing Visa and

 MasterCard to adopt these twin policies, the member banks have enabled the networks to agree

 on levels of interchange fees to be paid by merchants. Since the explicit adoption of these

 policies, the average effective interchange rates of Visa and MasterCard have been virtually

 identical. When the banks, acting through Visa, adopted schedules of uniform interchange fees to

 be applied to all Visa transactions, they understood that the same banks, acting through

 MasterCard, would match the effective interchange fees reflected in the Visa schedules.

        122.    The Networks are aware of each other’s policies through communications with

 their dual member banks.

        123.    Because MasterCard knows that Visa’s policy is to not be disadvantaged, it

 knows that Visa will match any interchange fee increase that it announces. Similarly, because

 Visa knows that MasterCard will make a “competitive response” to its interchange fee increases

 by “matching” those increases, it understands that its interchange fee will not place it at a

 competitive disadvantage for merchant acceptance. Thus neither Visa nor MasterCard has an



                                                  42
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 43 of 75 PageID #: 983



 incentive to compete for merchant acceptance based on interchange fee levels, and their member

 banks have the incentive to cause both Visa and MasterCard to continuously increase

 interchange fees. Industry-wide knowledge of the Visa and MasterCard policies has led the

 banks and the networks to a meeting of the minds that Visa and MasterCard will match each

 others’ effective interchange fees.

        124.    Before Visa’s public announcement in 2002 that it would not be competitively

 disadvantaged with respect to interchange, MasterCard’s goal, as established by its management,

 was to maintain an interchange effective rate across all products (consumer credit, commercial

 credit, and debit) that was 3-5 basis points (.03-.05%) higher than Visa’s overall effective rate.

 After Visa’s announcement, MasterCard’s goal has been to achieve parity with Visa, not only on

 an overall effective rate basis, but also on a product basis (consumer credit, commercial credit,

 and debit). In fact, MasterCard has attempted to maintain parity with Visa even within segments

 of these product areas. For example, MasterCard’s World card and Visa’s Signature card are

 comparable “premium card” products within consumer credit. MasterCard and Visa have

 attempted to maintain parity on the overall effective interchange rate for these two products.

        125.    MasterCard and Visa not only establish matching effective interchange rates, but

 they also establish matching interchange rate structures. For example, both Visa and MasterCard

 have created four segments in their consumer credit group of products. Visa segments its

 consumer credit products into “traditional,” “traditional with rewards,” “Signature,” and

 “Signature Plus.” MasterCard has four similar segments, but they are called “core,” “enhanced,”

 “World,” and “World Elite.” These segments are based on the level of rewards associated with

 the product and the higher the level of rewards, the higher the interchange rate. Similarly, both

 Visa and MasterCard have created tiers within their interchange rate structures, whereby lower



                                                 43
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 44 of 75 PageID #: 984



 interchange rates apply to high volume Merchants and higher interchange rates apply to lower

 volume Merchants.

          126.   Therefore, virtually without exception, an interchange fee increase by either Visa

 or MasterCard is followed by a similar interchange fee increase by the other network. These

 collective acts are all manifestations of the effects of Duality.

          127.   But for the conspiracy among Visa, MasterCard, and their member banks, Visa

 and MasterCard would have had an incentive to decrease interchange and merchant-discount fees

 to merchants – in order to increase or promote merchant acceptance of their respective payment

 cards.

          128.   Duality has also facilitated a high degree of uniformity in the other Competitive

 Restraints described above that the Networks impose on merchants. This lack of significant non-

 price competition is evidence of collusion among the Defendants and maintains their monopoly

 power.

          129.   A Visa transaction is indistinguishable from a MasterCard transaction. The

 transactions utilize the same relationships among the same member banks to provide the same

 method of payment to merchants. Because of this identity between products, Visa and

 MasterCard and their member banks should principally compete for merchant acceptance on

 price, including the price of payment card interchange fees, but they do not.

          130.   The understanding between Visa and MasterCard is reinforced by both Networks’

 policies to discourage free-standing bilateral agreements between issuing banks and merchants.

          131.   The understanding between Visa and MasterCard is further reinforced by both

 Networks’ policies of discouraging competition between Visa and MasterCard for the provision

 of card-acceptance services to merchants by, for example, discouraging the development of



                                                   44
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 45 of 75 PageID #: 985



 exclusive acceptance and preferential-acceptance deals between merchants and the Visa and

 MasterCard networks.

        132.    Competitive Restraints Conclusion: The Competitive Restraints, individually and

 in combination, eliminate issuing bank competition for merchant acceptance. In the absence of

 these rules, the market for merchant acceptance would be competitive. Plaintiff would be able to

 gain the benefits of competition as to the terms under which it would accept an issuing bank’s

 cards, including the amount of interchange fees — if any — Plaintiff would pay on transactions

 involving an issuing bank’s cards. Competition among issuing banks for merchant acceptance

 would result in lower interchange fees for Plaintiff and enhance the value to cardholders.

        133.    The Honor All Cards Rules, the No Discount Rules, the No Surcharges Rules, the

 All Outlets Rules, and Duality individually and in combination, eliminate the incentives for Visa,

 MasterCard, and the Bank Defendants to compete for merchant acceptance through setting lower

 “default” interchange fees.

        134.    In addition to the Competitive Restraints, a variety of other rules and regulations

 (often not publicly disclosed) enforced by Visa and MasterCard and their member banks also

 operate to support the anticompetitive effects of the Competitive Restraints and imposition of

 “default” interchange fees on Plaintiff.

        135.    The Competitive Restraints, including the collective setting of “default”

 interchange fees, are not reasonably necessary to accomplish any legitimate efficiency-

 generating objectives of the Visa, MasterCard, and Bank Defendants combinations in the general

 purpose payment card networks. Furthermore, numerous alternative means exist that would be

 less harmful to competition by which any such objectives could be accomplished. In numerous

 instances, banks examined ways to differentiate their own cards from their competitors’ at the



                                                 45
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 46 of 75 PageID #: 986



 point of sale through arrangements with merchants that would have benefitted their cardholders.

 Even though such differentiation, i.e., competition, was in the banks’ individual interests, they

 did not engage in such competition because it was prohibited by Visa’s and MasterCard’s rules

 including, most notably, the Honor All Cards rules. That shows that the Honor All Cards rules

 and the supporting rules that barred any differentiation at the point of sale were not necessary for

 banks to issue payment cards. Domestic and international examples have also demonstrated that

 interchange fees are economically unnecessary to encourage Issuers to issue general purpose

 payment cards or for these payment systems to function. A fortiori, Issuers’ collusively-fixed,

 supracompetitive interchange fees are unjustifiable.

        136.     There are no procompetitive justifications for the Competitive Restraints. If

 merchants had not been restrained by these rules, some of them could have played Visa and

 MasterCard or the banks against one another by steering or threatening to steer customers away

 from using more expensive Visa and MasterCard credit and debit cards. Were it not for the

 Competitive Restraints, merchants could have used such tactics to try to negotiate more

 favorable terms from Visa or MasterCard or from individual Issuers. As a result, the Competitive

 Restraints, individually and collectively, exacerbated the anticompetitive effects of the

 conspiracies.

        137.     The Defendants’ exclusionary acts have continued to suppress competition in the

 market for merchant acceptance of credit cards and debit cards, and thereby have enabled Issuers

 to charge higher interchange fees and the Networks to charge higher network fees than they

 otherwise would have been able to charge merchants. Also, as a direct consequence of the

 Defendants’ exclusionary conduct, Plaintiffs have been forced to incur substantial expenses in

 migrating their payment systems to the EMV technology which the Networks forced upon them



                                                 46
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 47 of 75 PageID #: 987



 on pain of increased fraud liability. The Defendants’ anticompetitive conduct has still further

 damaged Plaintiff by resulting in payment-fraud liability that it should not have incurred.

        138.    The Defendants’ exclusionary acts have also harmed consumers through higher

 prices and forcing on the marketplace technology (magnetic-stripe technology and signature

 authentication of transactions) that is significantly less secure and more prone to fraudulent

 transactions than alternatives (PIN authentication).

 C.     Market Power

        139.    In addition to inflicting direct anticompetitive harm on merchants and cardholders

 with these conspiracies to fix prices and otherwise restrain competition, Defendants also have

 used the Competitive Restraints, including fixing interchange fees, to acquire and maintain their

 substantial market power. Specifically, Visa and MasterCard used supracompetitive interchange

 fees and the Competitive Restraints as an incentive for Issuers (who receive the interchange fees

 paid by merchants) to issue Visa and MasterCard credit cards and debit cards. Using price fixing

 to induce Issuers to join their cartels, Visa and MasterCard acquired sufficient market power in

 the credit and debit card markets such that most merchants were compelled to accept their cards

 for payment. Moreover, once a merchant started accepting Visa’s and MasterCard’s credit and

 debit cards for payment, it was virtually impossible to stop accepting them. Once Visa and

 MasterCard acquired substantial market power over merchants, they maintained it by forcing

 merchants to pay ever higher interchange fees to continue to fund these price-fixing schemes and

 thereby perpetually maintain and enhance their cartels’ market power through the present day.

        140.    Visa’s and MasterCard’s substantial market power has persisted since 2004 and

 remains intact today. In its Competitive Impact Statement relating to the Proposed Final

 Judgment as to Visa and MasterCard in United States v. American Express Company, No. 10-cv-



                                                 47
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 48 of 75 PageID #: 988



 4496-NGG-RER, (E.D.N.Y. Oct. 4, 2010), ECF No. 5, at 6, the United States Department of

 Justice Antitrust Division (“Antitrust Division”) alleged that Visa and MasterCard possessed

 market power in the “network services market” for credit and debit cards. The non-

 discrimination restraints at issue in that case prevented merchants from “reduc[ing their]

 purchases of one network’s services by encouraging [their] customers to choose a competing

 network’s General Purpose Card.” Id. at 7. Although a merchant could theoretically resist high

 acceptance fees by no longer accepting Visa’s or MasterCard’s credit or debit cards, the Antitrust

 Division recognized that the “all-or-nothing choice d[id] not effectively constrain Defendants’

 market power because merchants cannot refuse to accept these General Purpose Cards without

 alienating customers and losing significant sales.” Id.

        141.    Visa’s and MasterCard’s ability to profitably impose supracompetitive

 interchange fees in the credit and debit card markets has also enabled them to exercise

 substantial market power on the cardholder side of the platform. Since 2004, those

 supracompetitive fees have maintained the cohesion of the conspiracies and lured additional

 banks to join the horizontal conspiracies not to compete and to fix prices. These conspiracies

 have ensured that banks have not competed on the basis of differentiating their offerings to

 cardholders through direct agreements with merchants that would have enabled such

 differentiation at the point of sale—differentiation that would have provided value to cardholders

 beyond what Issuers’ rewards programs provide today. Cardholders have paid higher prices and

 received less choice and innovation as a result.

        142.    Visa’s and MasterCard’s substantial market power is also supported by direct

 evidence of that power. That evidence includes: (1) Visa’s and MasterCard’s ability to raise

 interchange fees and network fees without the loss of merchant acceptance or transaction



                                                    48
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 49 of 75 PageID #: 989



 volume; (2) Visa’s and MasterCard’s ability to limit competition among Issuers that would have

 benefitted cardholders; (3) successful price discrimination; (4) setting interchange fees unrelated

 to costs; (5) the ability to enforce anticompetitive policies; and (6) forcing merchants and

 consumers to accept inferior products—including products that are susceptible to fraud.

         143.   Visa and MasterCard have raised interchange fees without merchants ceasing to

 accept their credit and debit cards. In fact, the Networks typically gained volume after these

 increases. For example, the Networks permitted Issuers to reclassify standard credit cards as

 premium cards and, at the flip of a switch, the interchange fees that merchants paid for

 transactions made with such cards increased dramatically. Notwithstanding the vigorous

 merchant opposition to these punitive price increases, no merchant dropped Visa or MasterCard

 as a result.

         144.   Visa’s and MasterCard’s rules have also prohibited Issuers from competing for

 cardholders by entering direct agreements with merchants that would have provided cardholders

 benefits, including lower prices, at the point of sale—benefits that would have gone beyond the

 rewards that Issuers offer cardholders today. Defendant’s internal records show that individual

 Issuers wanted the ability to differentiate their products by entering into such agreements, and

 that because of Visa’s and MasterCard’s substantial market power in the credit and debit card

 markets, Issuers instead agreed to continue to abide by the conspiracies not to compete and to fix

 prices. They have done so because they continue to make more profits from supracompetitive,

 collusively-fixed interchange fees than they would from competing for cardholders through

 direct agreements with merchants. Visa’s and MasterCard’s ability to limit competition for

 cardholders—which has raised prices and limited the choices available to them—provides

 further evidence of their substantial market power.



                                                 49
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 50 of 75 PageID #: 990



        145.    As one court has held, Visa’s and MasterCard’s “ability to price discriminate also

 illustrates their market power. Both Visa and MasterCard charge differing interchange fees

 based, in part, on the degree to which a given merchant category needs to accept general purpose

 cards. . . . Transactions with catalog and Internet merchants, for example, which rely almost

 completely on general purpose cards, have higher interchange fees than ‘brick-and-mortar’

 merchants. [Visa and MasterCard] rationalize this difference by pointing to increased fraud in

 these merchant categories, but this explanation is belied by the fact that the Internet merchant,

 not Visa/MasterCard or their member banks, bears virtually all the risk of loss from fraudulent

 transactions.” United States v. Visa U.S.A. Inc., 163 F. Supp. 2d at 340-41. This price

 discrimination persisted throughout the Damages Period and continues to this day.

        146.    Visa and MasterCard do not set interchange fees based upon cost. For example,

 with respect to the debit card market, as noted above, the Federal Reserve found in 2011 that

 Visa’s and MasterCard’s Signature Debit Card and PIN Debit Card rates were substantially

 above cost. With respect to the credit card market, Issuers’ costs of issuing credit cards are much

 lower than the very high interchange fees that prevail in the United States (even including

 Issuers’ costs of providing cardholder rewards). Visa’s and MasterCard’s ability to succeed in

 this conduct and profit from it, including by limiting Issuer competition for cardholders, is

 additional direct evidence of their substantial market power.

        147.    Visa’s and MasterCard’s successful enforcement of anticompetitive rules and

 policies that harmed merchants and consumers without losing merchant acceptance or

 transaction volume, or incurring any bank defection from the cartels, further demonstrates the

 substantial market power that Visa and MasterCard had, and still have, in the credit and debit

 card markets. Despite the adverse economic impact of these rules and policies on merchants,



                                                 50
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 51 of 75 PageID #: 991



 their customers and cardholders, merchants could not afford to stop accepting Visa or

 MasterCard transactions, and no Issuer defected from the cartels, because of Visa’s and

 MasterCard’s substantial market power.

        148.    Visa’s and MasterCard’s ability to impose inferior-quality card products and to

 permit preventable fraud is further direct evidence of their substantial market power. Despite the

 availability of technology to reduce fraud, Visa, MasterCard, and their owner/member banks had

 no incentive to adopt it in the United States or compete using better technology, because they

 could, and did, shift fraud-related costs to merchants and further profit from fraud while

 insulating the banks from its costs. To the extent that Plaintiffs and their customers were forced

 to absorb the costs of such fraud through chargebacks or fees or fines, such costs are damages

 that flow from the conspiracies.

        149.    In 2001, in United States v. Visa U.S.A., Inc., 163 F. Supp. 2d 322, 341 (S.D.N.Y.

 2001), aff’d, 344 F.3d 229 (2d Cir. 2003), the court found that Visa had market power in the

 market for credit card network services with a 47% share of the dollar volume of credit card

 transactions in the United States. In 2003, in In re Visa Check/MasterMoney Antitrust Litigation,

 2003 U.S. Dist. LEXIS 4965 (E.D.N.Y. Apr. 1, 2003), the court reaffirmed that Visa had market

 power in the credit card market based on a finding that its market share fluctuated between 43%

 and 47%, as well as the barriers to entering the relevant product market. Visa’s share of the

 credit card market has not changed significantly since these two holdings. The prior judicial

 findings of market power demonstrate that Visa has market power in the credit card network

 services market.

        150.    There are significant barriers to entry into the market for credit cards. Indeed, the

 court in United States v. Visa U.S.A., Inc., 163 F. Supp. 2d 322, 341 (S.D.N.Y. 2001), aff’d, 344



                                                 51
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 52 of 75 PageID #: 992



 F.3d 229 (2d Cir. 2003), specifically found that there are high barriers to entry into the credit

 card market. Visa’s former CEO described starting a new card network as a “monumental” task

 involving expenditures and investment of over $1 billion. Both AT&T and Citibank conducted

 entry analyses, but decided it would be unprofitable to attempt to start a competing credit card

 business.

        151.    The difficulties associated with entering the credit card market are exemplified by

 the fact that no company has entered since Discover did so in 1985. Discover has never achieved

 more than a 7% share of the credit card market and its current share is approximately 5%.

        152.    In United States v. Visa U.S.A., Inc., 163 F. Supp. 2d 322, 341 (S.D.N.Y. 2001),

 aff’d, 344 F.3d 229 (2d Cir. 2003), the court held that MasterCard’s 26% share of dollar volume

 of credit and charge card transactions was sufficient to demonstrate that it had market power in

 the market for credit card network services. In In re Visa Check/MasterMoney Antitrust

 Litigation, 2003 U.S. Dist. LEXIS 4965 (E.D.N.Y. Apr. 1, 2003), the court held that

 MasterCard’s 26% to 28% share of the credit card market was sufficiently high to go to a jury on

 the question of MasterCard’s market power. MasterCard’s share of the credit card market has not

 changed significantly since those decisions.

        153.    MasterCard’s “default” credit interchange fees also demonstrate MasterCard’s

 market power. Effective credit card interchange fees have risen over time, even as the costs of

 issuing credit cards have fallen for its member banks and even as interchange fees for debit cards

 have fallen. Despite these increases, merchants have not stopped accepting MasterCard credit

 cards. Further, MasterCard’s market power is demonstrated by its ability to discriminate in price

 among types of merchants, by distinguishing merchants by size, transactions by size, cards by

 type, and merchants by retail category.



                                                52
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 53 of 75 PageID #: 993



         154.   Visa, jointly with its issuing banks, and MasterCard, jointly with its issuing banks,

 each also exercise market power in the market for debit cards in the United States and its

 territories, certainly including Texas.

         155.   The debit card market is dominated by Visa and MasterCard. Combined, Visa and

 MasterCard comprised about 75% of all debit purchase volume in 2004 and comprise over 80%

 today. Only Visa, MasterCard, and Discover allow signature authorization of debit transactions.

 Visa and MasterCard have exercised and continue to exercise market power by requiring

 Plaintiff to pay supracompetitive interchange fees and by imposing the Competitive Restraints on

 Plaintiff.

         156.   Visa and MasterCard each participates in and manages a combination comprised

 of the vast majority of issuing banks of debit cards, such that merchants are unable to refuse to

 accept Visa-branded debit cards or MasterCard-branded debit cards. This combination of issuing

 banks, including the Bank Defendants, combined with the Competitive Restraints gives Visa and

 MasterCard market power. Visa and MasterCard have exercised and continues to exercise

 market power by requiring Plaintiff to pay supracompetitive interchange fees and by imposing

 the Competitive Restraints.

         157.   Visa’s and MasterCard’s market power over merchants in the debit card market is

 demonstrated by the fact that, when the ties forcing merchants to accept Visa and MasterCard

 debit cards as a condition of accepting Visa or MasterCard credit cards were dropped in 2003,

 there is no evidence that merchants were able to stop accepting Visa or MasterCard debit cards

 despite the availability of lower cost PIN debit networks. In addition, in 2011 the Federal

 Reserve Board found that Visa’s and MasterCard’s debit interchange rates were significantly

 above cost. Because of Visa’s, MasterCard’s, and the Bank Defendants’ Competitive Restraints,



                                                 53
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 54 of 75 PageID #: 994



 merchants and consumers cannot gain the benefits of competition among issuing banks for terms

 of debit card acceptance.

        158.    Issuers have strong economic incentives to issue debit cards even without income

 from interchange fees. Debit cards provide numerous economic benefits to Issuers that justify

 their issuance even without interchange fees. These benefits include: (1) savings relative to the

 costs of processing checks and cash; (2) motivating cardholders to maintain larger bank deposits,

 which Issuers can then lend; and (3) helping the Issuer to cross-sell other lucrative services, such

 as mortgages, home equity lines, and credit cards. Moreover, issuance of debit cards enhances

 the “stickiness” of the Issuer’s valuable relationship with its customers.

        159.    The substantial non-interchange economic benefits of issuing debit cards explain

 why Issuers did not anticipate any significant adverse impact as a result of the regulatory cap that

 the Federal Reserve placed on debit card interchange fees in the United States pursuant to the

 Durbin Amendment. Addressing that impending regulatory cap, the CEO of Citigroup said: “We

 don’t have much of an impact on debit card interchange or overdraft fees. Those are really small

 impacts on us.” Citigroup Inc. Q4 2010 Earnings Call Transcript (Jan. 18, 2011). The Chairman

 and CEO of City National Corporation predicted: “The Durbin amendment on debit card

 interchange fees . . . its economic impact on City National is not going to be material.” City

 National Corporation Q4 2010 Earnings Call Transcript (Jan. 20, 2011). TCF Financial Corp.’s

 Chairman and CEO added that “[w]e’ll obviously still be profitable” even if there is a cap

 imposed on debit Interchange Fees. Transcript to TCF Financial Corp.’s Conference Call, TCF

 Discusses Lawsuit Challenging Durbin Amendment (Oct. 12, 2010).

        160.    The facts that debit card issuance continues to be profitable and that debit

 volumes have increased since debit card interchange fees for regulated banks declined



                                                  54
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 55 of 75 PageID #: 995



 significantly beginning in late 2011 reinforce the conclusion Visa and MasterCard, along with

 their issuing member banks, each have market power in the debit card market, including both

 merchant acceptance of debit cards and cardholder issuance of credit cards.

 D.     Competitive Injury

        161.    Defendants’ anticompetitive conduct has generated more than $450 billion in

 interchange fees for the colluding Issuers since 2004—fees paid by merchants such as Plaintiff

 and their customers. Merchants and their customers continue to pay them to this day. From

 2004 to the present, Plaintiff has accepted Visa-branded and MasterCard-branded credit and

 debit cards at its restaurants and sues only for antitrust injuries related to purchases by customers

 using credit and debit cards issued to them in the United States.

        162.    Defendants’ price-fixing cartels and monopolistic conduct have caused substantial

 and ongoing anticompetitive harm to Plaintiff as a direct purchaser of payment card network

 services, in the form of inflated interchange fees paid directly by Plaintiff, foreclosure of network

 competitors, and reduced output. Defendants’ inflated interchange fees for rewards cards have

 not resulted in incremental sales at Plaintiff’s restaurants. To the contrary, rewards cards have

 harmed Plaintiff because they incentivize consumers to use higher-priced rewards cards when

 consumers would otherwise have spent the same amount using lower-cost credit cards. Plaintiff

 and its customers have borne—and continue to bear—the brunt of tens of millions of dollars of

 supracompetitive fees and severely decreased consumer welfare.

        163.    Defendants’ price-fixing cartels have also caused substantial and ongoing

 anticompetitive harm to cardholders in the form of reduced choices and innovation, higher

 prices, reduced output, and increased payment fraud. The Defendants’ monopolistic conduct has

 exacerbated that consumer injury through increased fraud and higher costs that are borne by



                                                  55
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 56 of 75 PageID #: 996



 consumers. Contrary to Defendants’ claims that supracompetitive interchange fees are justified

 by cardholder rewards programs, those programs would continue to exist in the absence of

 Defendants’ unlawful price fixing and agreement not to compete for merchant acceptance.

 Moreover, Issuers’ competition for merchant agreements would create cardholder rewards and

 discounts beyond those offered by Issuers today. Defendants’ foreclosure of that competition has

 therefore harmed cardholders.

            164.   Visa’s and MasterCard’s interchange fee increases outweighed any benefit that

 the Defendants claim those increases provided cardholders. Although Defendants have

 historically claimed that interchange fees are simply passed through to cardholders as rewards,

 the Bank Defendants keep at least half the interchange fees they receive as supracompetitive

 profits.

            165.   Plaintiff has suffered direct antitrust injury from Defendants’ conduct in violation

 of the Sherman Antitrust Act and the Texas Free Enterprise and Antitrust Act. Plaintiff has

 directly paid the applicable interchange fees to the relevant Issuer with respect to transactions in

 which a Plaintiff accepted a Visa or MasterCard credit or debit card as a method of payment. As

 a result, Plaintiff has paid (and continues to pay) substantial, unlawful overcharges is a direct

 result of the Defendants’ agreements not to compete, price fixing and monopolization set out in

 this Complaint. Plaintiff also has been (and continues to be) deprived of the benefits of

 competition limited by this conduct in the relevant markets.

            166.   Because the supracompetitive interchange fees that Plaintiff had to pay were a

 substantial cost of doing business, Plaintiff was forced to raise its prices paid by its customers or

 to reduce retail services provided to its customers as a means of offsetting these interchange fees.

 As a result, retail sales were below what they would have been, which reduced output and



                                                    56
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 57 of 75 PageID #: 997



 thereby harmed the economy. Moreover, as evidenced by the impact on merchant acceptance of

 the mandated interchange fee reductions in Australia and Europe, inflated interchange fees also

 artificially reduce merchant acceptance of credit and debit cards. These reductions in retail sales

 and merchant acceptance, coupled with the limitations on competition from other networks

 resulting from Defendants’ anticompetitive conduct, significantly reduced output below what it

 would have been. By imposing a massive and hidden tax on both merchants and consumers,

 Defendants’ conduct decreased cardholder welfare and imposed substantial anticompetitive

 harm.

         167.   Moreover, because of the conduct detailed in this Complaint, Plaintiff could not

 limit these higher retail prices to customers using the Visa and MasterCard credit and debit cards

 that generated the underlying interchange fees. All customers, including less affluent ones who

 are more likely to pay with cash, had to bear the cost of these inflated interchange fees in the

 form of higher retail prices or reduced retail services.

         168.   Further, the imposition of supracompetitive interchange fees distorted Issuer

 incentives in both markets, resulting in decreased choices for cardholders and the perpetuation of

 the fraud-prone magnetic-stripe system in the United States. This diminution of quality and

 innovation for cardholders is a further harm to competition.

                                      CLAIMS FOR RELIEF

 COUNT I: Agreements in restraint of trade and unlawful price fixing of Visa’s credit card
 interchange fees in violation of Section 1 of the Sherman Antitrust Act

         169.   Plaintiff repeats and re-alleges each and every allegation contained in the

 foregoing paragraphs with the same force and effect as if fully set forth here.




                                                   57
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 58 of 75 PageID #: 998



        170.   The use of credit cards issued by members of Visa, including the Bank

 Defendants, and the rules governing the use of such cards occur in and have a substantial

 anticompetitive effect on commerce in the United States.

        171.   Visa and its member banks, including the Bank Defendants, are a combination

 within the meaning of the Sherman Antitrust Act. Visa’s rules and related contracts constitute

 agreements and/or conspiracies within the meaning of the Sherman Antitrust Act. Visa’s

 Competitive Restraints, as defined above, constitute horizontal agreements among Visa and its

 members, including the Bank Defendants, both prior to and after Visa’s reorganization and IPO.

 Visa has served and continues to serve as the manager of a combination that limits competition

 among the bank members of the combination through the rules governing credit cards agreed to

 by Visa members. Accordingly, by these arrangements, Visa has facilitated and continues to

 facilitate a horizontal agreement among the Bank Defendants and other member banks, which

 would otherwise compete for merchant acceptance of the credit cards each issues. It would be

 contrary to the independent self-interest of individual issuing banks to forgo the ability to

 compete for merchant acceptance in the absence of an agreement with other issuing banks,

 managed by Visa, similarly not to compete.

        172.   In addition, Visa’s rules and related contracts entered into before the Visa IPO

 constituted a horizontal agreement from which Visa and the member banks, including the Bank

 Defendants, have never withdrawn. In changing its corporate form at the time of the IPO, Visa

 did not take any affirmative action to end its existing anticompetitive arrangements, either by

 communicating to its members a decision to withdraw from the rules and agreements with its

 members or by taking any other steps to effectuate withdrawal from the rules and agreements.




                                               58
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 59 of 75 PageID #: 999



 Nor did the Bank Defendants take any steps to withdraw from the rules and agreements or take

 any other steps to effectuate withdrawal from the rules and agreements.

           173.   The price-fixing conspiracy and agreement not to compete were per se violations

 the Sherman Antitrust Act. Even if analyzed under a rule of reason, this conspiracy and

 agreement not to compete were unreasonable restraints of trade in violation of the Sherman

 Antitrust Act. This scheme served no legitimate business purpose, and achieved no legitimate

 efficiency benefit to offset its substantial anticompetitive effects.

           174.   Alternatively, the Competitive Restraints constitute vertical agreements in

 restraint of trade. Visa entered into express vertical agreements with each of its owner/member

 banks, binding all of its owner/member banks to comply with the rules and regulations of its

 network, including the rules at issue in this Complaint. In turn, Visa acts as the enforcement

 agent and holds its issuing and acquiring members responsible for compliance with the rules.

 These vertical price restraints have continued in full effect, including after Visa’s IPO.

           175.   For example, the “General Overview” of the April 10, 2011 Visa International

 Operating Regulations states: “The Visa International Operating Regulations are set and

 modified by Visa to support the use and innovation of Visa products and services, and represent

 a binding contract between Visa and all Members.” Visa’s current rules contain virtually

 identical “binding contract” language. 11

           176.   As alleged above, Visa and its members, including the Bank Defendants, jointly

 have market power in the relevant market.

           177.   Individually and in combination, the Competitive Restraints constitute an illegal

 agreement to fix the price of acceptance of Visa-branded credit cards and to prevent the



 11
      See Introduction, Visa Core Rules and Visa Product and Service Rules (Apr. 16, 2016).
                                                   59
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 60 of 75 PageID #: 1000



  operation of and interfere with the competitive process with respect to the acceptance of Visa-

  branded credit cards, in violation of the Sherman Antitrust Act.

           178.   The Competitive Restraints, described above, eliminate competition by removing

  the ability of merchants to gain the benefits of competition as to the fees paid to particular

  issuing banks. This further eliminates merchant acceptance as one of the areas of competition

  among issuing banks. Absent these rules, merchants would have been able to (and would

  continue to be able to) use a variety of competitive strategies, ranging from not accepting the

  cards of certain issuing banks or not accepting certain card types at certain locations, to offering

  benefits to consumers tendering certain card types of certain issuing banks. But for the

  Competitive Restraints, competition among issuing banks for acceptance, or favorable terms of

  acceptance, by merchants would lower the cost of acceptance for credit cards and cardholders

  would have received more value, choice, and innovation.

           179.   Plaintiff has suffered antitrust injury as a result of the illegal restraints on the costs

  charged for acceptance of credit cards by merchants, which are the result of Visa and the Bank

  Defendants’ Competitive Restraints. The effect of these restraints has been to increase the cost of

  acceptance of credit cards paid by Plaintiff, thereby injuring both Plaintiff and consumers

  through higher costs and decreased consumer welfare.

           180.   The Defendants’ conspiracy harmed cardholders by reducing the choices

  available to them in the relevant market, by raising prices, and by increasing their exposure to

  fraud.

           181.   The Defendants’ illegal conduct has been willful and/or flagrant. Therefore,

  Plaintiff is entitled to treble damages, including reasonable attorney fees according to the

  Sherman Antitrust Act.



                                                     60
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 61 of 75 PageID #: 1001



            182.   Plaintiff has suffered and will continue to suffer irreparable harm due to

  Defendants’ illegal conduct that cannot be adequately compensated with money damages.

  Because Plaintiff’s legal remedy will not be adequate to compensate for irreparable injuries

  inflicted by Defendants, Plaintiff is entitled to permanent injunctive relief.

  COUNT II: Agreements in restraint of trade and unlawful price fixing of Visa’s debit card
  interchange fees in violation of Section 1 of the Sherman Antitrust Act

            183.   Plaintiff repeats and re-alleges each and every allegation contained in the

  foregoing paragraphs with the same force and effect as if fully set forth here.

            184.   The use of debit cards issued by members of Visa and the rules governing the use

  of such cards occur in and have a substantial anticompetitive effect on commerce in the United

  States.

            185.   Visa and its member banks, including the Bank Defendants are a combination

  within the meaning of the Sherman Antitrust Act. Visa’s rules and related contracts with its

  members, including the Bank Defendants, constitute agreements and/or conspiracies within the

  meaning of the Sherman Antitrust Act. Visa’s Competitive Restraints, as defined above,

  constitute horizontal agreements among Visa and its members, including the Bank Defendants,

  both prior to and after Visa’s reorganization and IPO. Visa has served and continues to serve as

  the manager of a combination that limits competition between the bank members of the

  combination through the rules governing debit cards agreed to by Visa members. Accordingly,

  by these arrangements, Visa has facilitated and continues to facilitate a horizontal agreement

  among its members and the Bank Defendants, which would otherwise compete for merchant

  acceptance of the debit cards each issues. It would be contrary to the independent self-interest of

  individual issuing banks, including the Bank Defendants to forgo the ability to compete for




                                                    61
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 62 of 75 PageID #: 1002



  merchant acceptance in the absence of an agreement with other issuing banks, managed by Visa,

  similarly not to compete.

         186.    In addition, Visa’s rules and related contracts entered into before the Visa IPO

  constituted a horizontal agreement from which Visa and the member banks, including the Bank

  Defendants, have never withdrawn. In changing its corporate form at the time of the IPO, Visa

  did not take any affirmative action to end its existing anticompetitive arrangements, either by

  communicating to its members a decision to withdraw from the rules and agreements with its

  members or by taking any other steps to effectuate withdrawal from the rules and agreements.

  Nor did its members, including the Bank Defendants, take any steps to withdraw from the rules

  and agreements or take any other steps to effectuate withdrawal from the rule and agreements.

         187.    The price-fixing conspiracy and agreement not to compete were per se violations

  of the Sherman Antitrust Act. Even if analyzed under a rule of reason, this conspiracy and

  agreement not to compete were unreasonable restraints of trade in violation of the Sherman

  Antitrust Act. This scheme served no legitimate business purpose, and achieved no legitimate

  efficiency benefit to offset its substantial anticompetitive effects.

         188.    Alternatively, after the Visa IPO, the Competitive Restraints constitute vertical

  agreements in restraint of trade.

         189.    As alleged above, Visa and its members, including the Bank Defendants, jointly

  have market power in the market for debit card network services.

         190.    Individually and in combination, the Competitive Restraints constitute an illegal

  agreement to fix the price of acceptance of Visa-branded debit cards and to prevent the operation

  of and interfere with the competitive process with respect to the acceptance of debit cards, in

  violation of the Sherman Antitrust Act.



                                                    62
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 63 of 75 PageID #: 1003



           191.    The Competitive Restraints, described above, eliminate competition by removing

  the ability of merchants to gain the benefits of competition as to fees paid to particular issuing

  banks. Absent these rules, merchants would have been able to (and would continue to be able to)

  use a variety of competitive strategies, ranging from not accepting the cards of certain issuing

  banks or not accepting certain card types at certain locations, to offering benefits to consumers

  tendering certain card types of certain issuing banks. But for the Competitive Restraints,

  competition among issuing banks for acceptance, or favorable terms of acceptance, by merchants

  would lower the cost of acceptance for debit cards.

           192.    Plaintiff has suffered antitrust injury as a result of the illegal restraints on the costs

  charged for acceptance of debit cards by merchants, which are the result of Visa and the Bank

  Defendants’ Competitive Restraints. The effect of these restraints has been to increase the cost of

  acceptance of debit cards paid by Plaintiff, thereby injuring both Plaintiff and consumers through

  higher costs and increased prices.

           193.    The Defendants’ conspiracy harmed cardholders by reducing the choices

  available to them in the relevant market, by raising prices, and by increasing their exposure to

  fraud.

           194.    The Defendants’ illegal conduct was willful and/or flagrant. Therefore, Plaintiff

  is entitled to treble damages, including reasonable attorney fees according to the Sherman

  Antitrust Act.

           195.    Plaintiff has suffered and will continue to suffer irreparable harm due to

  Defendants’ illegal conduct that cannot be adequately compensated with money damages.

  Because Plaintiff’s legal remedy will not be adequate to compensate for irreparable injuries

  inflicted by Defendants, Plaintiff is entitled to permanent injunctive relief.



                                                      63
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 64 of 75 PageID #: 1004



  COUNT III: Agreements in restraint of trade and unlawful price fixing of MasterCard’s
  credit card interchange fees in violation of Section 1 of the Sherman Antitrust Act

         196.    Plaintiff repeats and re-alleges each and every allegation contained in the

  foregoing paragraphs with the same force and effect as if fully set forth here.

         197.    The use of credit cards issued by members of MasterCard, including the Bank

  Defendants and the rules governing the use of such cards occur in and have a substantial

  anticompetitive effect on commerce in the United States.

         198.     MasterCard and its member banks including the Bank Defendants are a

  combination within the meaning of the Sherman Antitrust Act. MasterCard’s rules and related

  contracts constitute agreements and/or conspiracies within the meaning of the Sherman Antitrust

  Act. MasterCard’s Competitive Restraints, as defined above, constitute horizontal agreements

  among MasterCard and its members, including the Bank Defendants, both prior to and after

  MasterCard’s IPO. MasterCard has served and continues to serve as the manager of a

  combination that limits competition among the bank members of the combination through the

  rules governing credit cards agreed to by MasterCard members. Accordingly, by these

  arrangements, MasterCard has facilitated and continues to facilitate a horizontal agreement

  among the Bank Defendants and its other members, which would otherwise compete for

  merchant acceptance of the credit cards each issues. It would be contrary to the independent self-

  interest of individual issuing banks to forgo the ability to compete for merchant acceptance in the

  absence of an agreement with other issuing banks and Bank Defendants, managed by

  MasterCard, similarly not to compete.

         199.    In addition, MasterCard’s rules and related contracts entered into before the

  MasterCard IPO constituted a horizontal agreement from which MasterCard and the member

  banks, including the Bank Defendants, have never withdrawn. In changing its ownership


                                                   64
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 65 of 75 PageID #: 1005



  structure at the time of the IPO, MasterCard did not take any affirmative action to end its existing

  anticompetitive arrangements, either by communicating to its members a decision to withdraw

  from the rules and agreements with its members or by taking any other steps to effectuate

  withdrawal from the rules and agreements. Nor did the Bank Defendants take any steps to

  withdraw from the rules and agreements or take any other steps to effectuate withdrawal from

  the rules and agreements.

         200.    The price-fixing conspiracy and agreement not to compete were per se violations

  of the Sherman Antitrust Act. Even if analyzed under a rule of reason, this conspiracy and

  agreement not to compete were unreasonable restraints of trade in violation of the Sherman

  Antitrust Act. This scheme served no legitimate business purpose, and achieved no legitimate

  efficiency benefit to offset its substantial anticompetitive effects.

         201.    Alternatively, the Competitive Restraints constitute vertical agreements in

  restraint of trade. MasterCard entered into express vertical agreements with its owner/member

  banks, binding all of its owner/member banks to comply with the rules and regulations of its

  network, including the rules at issue in this Complaint. In turn, MasterCard acts as the

  enforcement agent and holds its issuing and acquiring members responsible for compliance with

  the rules. This vertical price restraint has continued in full effect, including after MasterCard’s

  IPO. Rule 1.3 of the July 15, 2011 MasterCard Rules states: “An applicant to be a Member must

  agree, and by execution and submission of an application to be a Member agrees, that it will

  comply with all applicable provisions of the Certificate of Incorporation and the Standards of this

  Corporation.” In turn, “Standards” is defined as: “The Amended and Restated Certificate of

  Incorporation, Bylaws, Rules, and policies, and the operating regulations and procedures of the

  Corporation, including but not limited to any5manuals, guides or bulletins, as may be amended



                                                    65
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 66 of 75 PageID #: 1006



  from time to time.” See Definitions, MasterCard Rules (July 15, 2011). MasterCard’s current

  rules are largely the same. 12

          202.    As alleged above, MasterCard and its members, including the Bank Defendants,

  jointly have market power in the relevant market.

          203.    Individually and in combination, the Competitive Restraints constitute an illegal

  agreement to fix the price of acceptance of MasterCard-branded credit cards and to prevent the

  operation of and interfere with the competitive process with respect to the acceptance of credit

  cards, in violation of the Sherman Antitrust Act.

          204.    The Competitive Restraints, described above, eliminate competition by removing

  the ability of merchants to gain the benefits of competition as to the fees paid to particular

  issuing banks. Absent these rules, merchants would have been able to (and would continue to be

  able to) use a variety of competitive strategies, ranging from not accepting the cards of certain

  issuing banks or not accepting certain card types at certain locations, to offering benefits to

  consumers tendering certain card types of certain issuing banks. But for the competitive

  Restraints, competition among issuing banks for acceptance, or favorable terms of acceptance,

  by merchants would lower the cost of acceptance for credit cards.

          205.    Plaintiff has suffered antitrust injury as a result of the illegal restraints on the costs

  charged for acceptance of credit cards by merchants, which are the result of MasterCard and the


  12 See, e.g., MasterCard Rule 1.6 (The License), Ch. 1—The License and Participation (“Each
  Customer agrees, and by use of any one or more of the Marks agrees, to comply with all
  provisions of the License pertaining to use of the Marks and with the Standards of this
  Corporation ….”); Appendix C (Definitions) (defining “Customer” as “[a] financial institution or
  other entity that has been approved for Participation;” “License” as “[t]he contract between the
  Corporation and a Customer granting the Customer the right to use one or more of the Marks in
  accordance with the Standards;” and “Standards” as “[t]he organizational documents, operating
  rules, regulations, policies, and procedures of the Corporation, including but not limited to any
  manuals, guides or bulletins . . .”), MasterCard Rules (July 7, 2016).

                                                     66
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 67 of 75 PageID #: 1007



  Bank Defendants’ Competitive Restraints. The effect of these restraints has been to increase the

  cost of acceptance of credit cards paid by Plaintiff, thereby injuring both Plaintiff and consumers

  through higher costs and increased prices.

           206.    The Defendants’ conspiracy harmed cardholders by reducing the choices

  available to them in the relevant market, by raising prices, and by increasing their exposure to

  fraud.

           207.    The Defendants’ illegal conduct was willful and/or flagrant. Therefore, Plaintiff

  is entitled to treble damages, including reasonable attorney fees according the Sherman Antitrust

  Act.

           208.    Plaintiff has suffered and will continue to suffer irreparable harm due to

  Defendants’ illegal conduct that cannot be adequately compensated with money damages.

  Because Plaintiff’s legal remedy will not be adequate to compensate for irreparable injuries

  inflicted by Defendants, Plaintiff is entitled to permanent injunctive relief.

  COUNT IV: Agreements in restraint of trade and unlawful price fixing of MasterCard’s
  debit card interchange fees in violation of Section 1 of the Sherman Antitrust Act

           209.    Plaintiff repeats and re-alleges each and every allegation contained in the

  foregoing paragraphs with the same force and effect as if fully set forth here.

           210.    The use of debit cards issued by members of MasterCard and the rules governing

  the use of such cards occur in and have a substantial anticompetitive effect on commerce in the

  United States.

           211.    MasterCard and its member banks, including the Bank Defendants, are a

  combination within the meaning of the Sherman Antitrust Act. MasterCard’s rules and related

  contracts with its members, including the Bank Defendants, constitute agreements and/or

  conspiracies within the meaning of the Sherman Antitrust Act. MasterCard’s Competitive


                                                    67
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 68 of 75 PageID #: 1008



  Restraints, as defined above, constitute horizontal agreements among MasterCard and its

  members, including the Bank Defendants, both prior to and after MasterCard’s IPO. MasterCard

  has served and continues to serve as the manager of a combination that limits competition among

  the bank members of the combination through the rules governing debit cards agreed to by

  MasterCard members. Accordingly, by these arrangements, MasterCard has facilitated and

  continues to facilitate a horizontal agreement among its members and the Bank Defendants,

  which would otherwise compete for merchant acceptance of the debit cards each issues. It would

  be contrary to the independent self-interest of individual issuing banks, including the Bank

  Defendants, to forgo the ability to compete for merchant acceptance in the absence of an

  agreement with other issuing banks, managed by MasterCard, to similarly not compete.

         212.    Individually and in combination, the Competitive Restraints constitute an illegal

  agreement to fix price of acceptance of MasterCard-branded debit cards and to prevent the

  operation of and interfere with the competitive process with respect to the acceptance of debit

  cards, in violation of the Sherman Antitrust Act.

         213.    The Competitive Restraints, described above, eliminate competition by removing

  the ability of merchants to gain the benefits of competition as to fees paid to particular issuing

  banks. Absent these rules, merchants would have been able to (and would continue to be able to)

  use a variety of competitive strategies, ranging from not accepting the cards of certain issuing

  banks or not accepting certain card types at certain locations, to offering benefits to consumers

  tendering certain card types of certain issuing banks. But for the Competitive Restraints,

  competition among issuing banks for acceptance, or favorable terms of acceptance, by merchants

  would lower the cost of acceptance for debit cards.




                                                  68
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 69 of 75 PageID #: 1009



           214.    Plaintiff has suffered antitrust injury as a result of the illegal restraints on the costs

  charged for acceptance of debit cards by merchants, which are the result of MasterCard and the

  Bank Defendants’ Competitive Restraints. The effect of these restraints has been to increase the

  cost of acceptance of debit cards paid by Plaintiff, thereby injuring both Plaintiff and consumers

  through higher costs and increased prices.

           215.    The Defendants’ conspiracy also harmed cardholders by reducing the choices

  available to them in the relevant market, by raising prices, and by increasing their exposure to

  fraud.

           216.    The price-fixing conspiracy and agreement not to compete were per se violations

  of the Sherman Antitrust Act. Even if analyzed under a rule of reason, this conspiracy and

  agreement not to compete were unreasonable restraints of trade in violation of the Sherman

  Antitrust Act. This scheme served no legitimate business purpose, and achieved no legitimate

  efficiency benefit to offset its substantial anticompetitive effects.

           217.    The Defendants’ illegal conduct was willful and/or flagrant. Therefore, Plaintiff

  is entitled to treble damages, including reasonable attorney fees according to the Sherman

  Antitrust Act.

           218.    Plaintiff has suffered and will continue to suffer irreparable harm due to

  Defendants’ illegal conduct that cannot be adequately compensated with money damages.

  Because Plaintiff’s legal remedy will not be adequate to compensate for irreparable injuries

  inflicted by Defendants, Plaintiff is entitled to permanent injunctive relief.

  COUNT V: Monopolization by Visa and Bank Defendants in violation of Section 2 of the
  Sherman Antitrust Act

           219.    Plaintiff repeats and re-alleges each and every allegation contained in the

  foregoing paragraphs with the same force and effect as if fully set forth here.


                                                      69
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 70 of 75 PageID #: 1010



           220.   Visa has monopoly power in the relevant markets in the United States, including

  Texas.

           221.   The Competitive Restraints further and protect Visa’s monopoly power by

  ensuring that no competitor can make inroads on its market position by offering cheaper or more

  efficient credit card services to merchants. The adoption, imposition, and enforcement of the

  Competitive Restraints constitute willful maintenance of monopoly power, which harms the

  competitive process and consumers, in violation of the Sherman Antitrust Act.

           222.   No procompetitive justification exists for the Competitive Restraints.

           223.   As a direct and foreseeable result of Visa’s willful maintenance of its monopoly

  power in the markets identified above by the anticompetitive device of the Competitive

  Restraints, Plaintiff has suffered threatened and actual injury to its business and property.

           224.   As a direct and foreseeable result of Visa’s willful maintenance of its monopoly

  power in the markets identified above by the anticompetitive device of the Competitive

  Restraints, Plaintiff has also suffered and continues to suffer irreparable injury for which there is

  no adequate remedy at law.

           225.   The Defendants’ monopolization has harmed cardholders by reducing the choices

  available to them in the relevant market, by raising prices, and by increasing their exposure to

  fraud.

           226.   Visa’s monopolization has affected commerce in the United States, including

  Texas.

           227.   The conduct described herein is likely to continue unless enjoined.




                                                   70
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 71 of 75 PageID #: 1011



         228.      The Defendants’ illegal conduct was willful and/or flagrant. Therefore, Plaintiff

  is entitled to treble damages, including reasonable attorney fees according to the Sherman

  Antitrust Act.

         229.      Plaintiff has suffered and will continue to suffer irreparable harm due to

  Defendants’ illegal conduct that cannot be adequately compensated with money damages.

  Because Plaintiff’s legal remedy will not be adequate to compensate for irreparable injuries

  inflicted by Defendants, Plaintiff is entitled to permanent injunctive relief.

  COUNT VI: Monopolization by MasterCard and Bank Defendants in violation of Section
  2 of the Sherman Antitrust Act

         230.      Plaintiff repeats and re-alleges each and every allegation contained in the

  foregoing paragraphs with the same force and effect as if fully set forth here.

         231.      MasterCard has monopoly power in the relevant markets in the United States,

  including Texas.

         232.      The Competitive Restraints further and protect MasterCard’s monopoly power by

  ensuring that no competitor can make inroads on its market position by offering cheaper or more

  efficient credit card network services to merchants. The adoption, imposition, and enforcement

  of the Competitive Restraints constitute willful maintenance of monopoly power, which harms

  the competitive process and consumers, in violation of the Sherman Antitrust Act.

         233.      No procompetitive justification exists for the Competitive Restraints.

         234.      As a direct and foreseeable result of MasterCard’s willful maintenance of its

  monopoly power in the markets identified above by the anticompetitive device of the

  Competitive Restraints, Plaintiff has suffered threatened and actual injury to their business and

  property.




                                                    71
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 72 of 75 PageID #: 1012



           235.    As a direct and foreseeable result of MasterCard’s willful maintenance of its

  monopoly power in the markets identified above by the anticompetitive device of the

  Competitive Restraints, Plaintiff has also suffered and continue to suffer irreparable injury for

  which there is no adequate remedy at law.

           236.    The Defendants’ monopolization has harmed cardholders by reducing the choices

  available to them in the relevant market, by raising prices, and by increasing their exposure to

  fraud.

           237.    MasterCard’s monopolization has occurred in and affected commerce in the

  United States.

           238.    The conduct described herein is likely to continue unless enjoined.

           239.    The Defendants’ illegal conduct has been willful and/or flagrant. Therefore,

  Plaintiff is entitled to treble damages, including reasonable attorney fees according to the

  Sherman Antitrust Act.

           240.    Plaintiff has suffered and will continue to suffer irreparable harm due to

  Defendants’ illegal conduct that cannot be adequately compensated with money damages.

  Because Plaintiff’s legal remedy will not be adequate to compensate for irreparable injuries

  inflicted by Defendants, Plaintiff is entitled to permanent injunctive relief.

  COUNT VII: Violation by All Defendants of the Texas Free Enterprise and Antitrust Act
  of 1983, Texas Business and Commerce Code Section 15.01, et seq.

           241.    Plaintiff repeats and re-alleges each and every allegation contained in the

  foregoing paragraphs with the same force and effect as if fully set forth here.

           242.    Defendants’ conduct and violations described above in each of the foregoing

  Counts, including but not limited to entering into agreements in restraint of trade,




                                                    72
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 73 of 75 PageID #: 1013



  monopolization and anticompetitive practices, also constitute violations of the Texas Free

  Enterprise and Antitrust Act of 1983 and have caused Plaintiff substantial damages.

         243.   Plaintiff is entitled to its actual damages, injunctive relief, and reasonable

  attorney’s fees according to Section 15.21(a)(1) of the Texas Business and Commerce Code.

  Since Defendants’ illegal conduct has been willful and/or flagrant, Plaintiff is also entitled to

  treble damages according to Section 15.21(a)(1) of the Texas Business and Commerce Code.

                                         JURY DEMAND

         244.   Plaintiff demands a jury.

                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for relief and judgment as follows:

         A.     Judgment in favor of Plaintiff and against each Defendant, in an amount to be

  determined at trial including, but not limited to, compensatory damages, trebled damages, and

  pre-judgment and post-judgment interest, as permitted by law;

         B.     An award of the cost of the suit, including a reasonable attorney’s fee;

         C.     Order that Defendants, their directors, officers, employees, agents, successors,

  members, and all persons in active concert and participation with them be enjoined and

  restrained from, in any manner, directly or indirectly, committing the violations of the Texas

  Free Enterprise and Antitrust Act of 1983 and the Sherman Antitrust Act, in which they and co-

  conspirators have been engaged; and

         D.     Such other and further relief as the Court deems just, equitable, and proper.

  Dated: November 26, 2018




                                                 73
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 74 of 75 PageID #: 1014



                                            Respectfully submitted,

                                            BURDINE WYNNE LLP

                                              /s/ David E. Wynne
                                            David E. Wynne (Attorney-in-Charge)
                                            Texas Bar No. 24047150
                                            Federal Bar No. 566468
                                            1415 Louisiana St., Suite 3900
                                            Wedge International Tower
                                            Houston, TX 77002
                                            (713) 227-8835 (Telephone)
                                            (713) 227-6205 (Facsimile)
                                            dwynne@burdinewynne.com

                                            Attorneys for Plaintiff


  OF COUNSEL:

  Scott G. Burdine
  Texas Bar No. 03368900
  Federal Bar No. 10148
  Kenneth R. Wynne
  Texas Bar No. 22110000
  Federal Bar No. 00837
  BURDINE WYNNE LLP
  1415 Louisiana St., Suite 3900
  Wedge International Tower
  Houston TX 77002
  (713) 227-8835 (Telephone)
  (713) 227-6205 (Facsimile)
  kwynne@burdinewynne.com
  sburdine@burdinewynne.com




               CERTIFICATE OF CONFERENCE and WRITTEN CONSENT

         I certify that, without waiving any applicable defenses or arguments, Defendants have
  provided written consent to Plaintiff’s filing this Second Amended Complaint according to
  Federal Rule of Civil Procedure 15(a)(2).

                                                     /s/ David E. Wynne
                                                    David E. Wynne



                                               74
Case 1:17-cv-04555-MKB-JO Document 88 Filed 11/26/18 Page 75 of 75 PageID #: 1015



                                 CERTIFICATE OF SERVICE

         I certify that I electronically transmitted this document to the Clerk of Court using the
  ECF System for filing. Based on the records currently on file, the Clerk of Court will transmit a
  Notice of Electronic Filing to all counsel of record on the date of filing November 26, 2018.

                                                       /s/ David E. Wynne
                                                      David E. Wynne




                                                 75
